Exhibit 10.2

EXECUTION VERSION

 

 

 

EPR PROPERTIES

 

 

FIRST AMENDMENT

Dated as of September 27, 2017

to

NOTE PURCHASE AGREEMENT

Dated as of August 1, 2016

 

 

Re:    4.35% Series A Guaranteed Senior Notes due August 22, 2024

4.56% Series B Guaranteed Senior Notes due August 22, 2026

 

 

 

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT

THIS FIRST AMENDMENT dated as of September 27, 2017 (this “First Amendment”) to
that certain Note Purchase Agreement dated as of August 1, 2016 is between EPR
PROPERTIES, a Maryland real estate investment trust (the “Company”), and each
holder of Notes (as hereinafter defined) party hereto (collectively, the
“Noteholders”).

RECITALS:

A. The Company has heretofore entered into that certain Note Purchase Agreement
dated as of August 1, 2016 (the “Original Note Purchase Agreement”) with each of
the Purchasers listed in the Purchaser Schedule thereto pursuant to which the
Company issued and has outstanding $340,000,000 aggregate principal amount of
its Guaranteed Senior Notes, consisting of (a) $148,000,000 aggregate principal
amount of its 4.35% Series A Guaranteed Senior Notes due August 22, 2024 and (b)
$192,000,000 aggregate principal amount of its 4.56% Series B Guaranteed Senior
Notes due August 22, 2026 (collectively, the “Notes”).

B. The Company and the Noteholders now desire to amend the Original Note
Purchase Agreement in the respects, but only in the respects, hereinafter set
forth.

C. Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Original Note Purchase Agreement unless herein defined or the
context shall otherwise require.

D. All requirements of law have been fully complied with and all other acts and
things necessary to make this First Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.

Now, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this First Amendment set forth in Section 3.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:

SECTION 1. AMENDMENTS.

1.1. Section 2.2 of the Original Note Purchase Agreement shall be and is hereby
amended and restated in its entirety to read as follows:

Section 2.2. [Reserved].

1.2. Clause (y) of the first parenthetical set forth in Section 7.1(a) of the
Original Note Purchase Agreement shall be and is hereby amended and restated in
its entirety to read as follows:

 



--------------------------------------------------------------------------------

(y) the date by which such financial statements are required to be delivered
under any Material Credit Facility or the date on which such corresponding
financial statements are delivered under any Material Credit Facility if such
delivery occurs earlier than such required delivery date

1.3. Clause (y) of the first parenthetical set forth in Section 7.1(b) of the
Original Note Purchase Agreement shall be and is hereby amended and restated in
its entirety to read as follows:

(y) the date by which such financial statements are required to be delivered
under any Material Credit Facility or the date on which such corresponding
financial statements are delivered under any Material Credit Facility if such
delivery occurs earlier than such required delivery date

1.4. Section 7.1(h) of the Original Note Purchase Agreement shall be and is
hereby amended and restated in its entirety to read as follows:

(h) Statement of NOI for Unencumbered Properties — concurrently with the
delivery of each certificate required by Section 7.2, (1) a listing of each
Unencumbered Property as of the last day of the period covered by such
certificate and (2) a copy of the statement of the Unencumbered Property Net
Operating Income for the fiscal quarter ending on the last day of the period
covered by such certificate for the Unencumbered Properties as a group, prepared
on a basis consistent with the statement furnished to the Purchasers prior to
the Execution Date, together with a certification by a Senior Financial Officer
of the Company that the information contained in such statement fairly presents
the Unencumbered Property Net Operating Income of the Unencumbered Properties
for such period, provided that the delivery to such Purchaser or holder within
the time period specified above of the compliance certificate then required
under the Bank Credit Agreement shall be deemed to satisfy this clause (h);

1.5. Section 7.1(i) of the Original Note Purchase Agreement shall be and is
hereby amended and restated in its entirety to read as follows:

(i) [Reserved];

1.6. Section 7.1(k) of the Original Note Purchase Agreement shall be and is
hereby amended and restated in its entirety to read as follows:

(k) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including actual
copies of the Company’s Form 10-Q and Form 10-K) or relating to the ability of
the Company or any Subsidiary Guarantor to perform its obligations hereunder,
under the Notes or under the Subsidiary Guaranty Agreement as from time to time
may be reasonably requested by any such Purchaser or holder of a Note.

 

-2-



--------------------------------------------------------------------------------

1.7. Section 7.2(a) of the Original Note Purchase Agreement is amended by
deleting each reference to “Additional Covenant” therein and replacing it with
“Additional or More Restrictive Covenant”.

1.8. Section 9.5 of the Original Note Purchase Agreement is amended by deleting
the last sentence thereof and replacing it with the following:

Nothing in this Section 9.5 shall prevent the Company or any Subsidiary from
dissolving any Subsidiary that is not an Unencumbered Property Owner Subsidiary.

1.9. Section 9.9 of the Original Note Purchase Agreement shall be and is hereby
amended and restated in its entirety to read as follows:

Section 9.9. Subsidiary Guarantors.

i) The Company will (x) cause each of its Subsidiaries that becomes a guarantor
or otherwise liable, whether as a borrower or an additional or co-borrower or
otherwise for or in respect of any Indebtedness under the Bank Credit Agreement
or any of the Bonds or any other unsecured Indebtedness of the Company
(collectively, “Parity Indebtedness”), to concurrently therewith, and (y) within
five Business Days after the Company fails to maintain an Investment Grade
Rating from any two of the Rating Agencies, cause each Unencumbered Property
Owner Subsidiary to:

(1)execute a Subsidiary Guaranty Agreement substantially in the form of Exhibit
SGA (the “Subsidiary Guaranty Agreement”) or, if the Subsidiary Guaranty
Agreement is then in effect, a supplement to the Subsidiary Guaranty Agreement
in the form of Exhibit A thereto (a “Subsidiary Guaranty Supplement”); and

(2) deliver the following to each holder of a Note:

(a) the executed Subsidiary Guaranty Agreement or, if applicable, an executed
counterpart of such Subsidiary Guaranty Supplement;

(b) a certificate signed by an authorized Responsible Officer of such Subsidiary
containing representations and warranties on behalf of such Subsidiary to the
same effect, mutatis mutandis, as those contained in Sections 5.1(b), 5.2(b),
5.6(b), 5.7(b) and 5.19 of this Agreement (but with respect to such Subsidiary,
the Subsidiary Guaranty Agreement and, if applicable, such Subsidiary Guaranty
Supplement) and in the form attached hereto as Exhibit 9.9(a)(2)(ii);

 

-3-



--------------------------------------------------------------------------------

(c) a certificate signed by a secretary or a similar duly authorized officer of
such Subsidiary which contains, as exhibits thereto, copies of (A) the unanimous
written consent or authorizing resolutions of the board of directors, sole
member or other governing body, as applicable, of such Subsidiary with respect
to the transactions described in the Subsidiary Guaranty Agreement and, if
applicable, such Subsidiary Guaranty Supplement, (B) such Subsidiary’s articles
or certificate of organization (or similar constituent document) as then in
effect, as evidenced by a certificate dated not less than 30 days before the
date of the Subsidiary Guaranty Agreement or, if applicable, such Subsidiary
Guaranty Supplement issued by the secretary of state or comparable official of
such Subsidiary’s jurisdiction of organization, (C) such Subsidiary’s by-laws,
operating agreement, partnership agreement or similar constituent document, as
then in effect, (D) a copy of a good standing (or comparable) certificate with
respect to such Subsidiary, dated not less than 30 days before the date of the
Subsidiary Guaranty Agreement or, if applicable, such Subsidiary Guaranty
Supplement, issued by the secretary of state or comparable official of such
Subsidiary’s jurisdiction of organization and (E) an incumbency and signatures
schedule of the officers of such Subsidiary Guarantor; and

(d) an opinion of counsel reasonably satisfactory to the Required Holders
covering the matters set forth in Section III paragraphs 2, 4, 5, 7 and 9 of
Schedule 4.4(a) but relating to such Subsidiary, the Subsidiary Guaranty
Agreement and, if applicable, such Subsidiary Guaranty Supplement, and which
opinion may be subject to assumptions, qualifications and limitations similar to
those set forth in said Schedule 4.4(a).

(b) At the election of the Company and by written notice to each holder of
Notes, any Subsidiary Guarantor that is a party to the Subsidiary Guaranty
Agreement (including any Subsidiary Guarantor that becomes a party thereto by
virtue of a Subsidiary Guaranty Supplement) shall be discharged from all of its
obligations and liabilities under the Subsidiary Guaranty Agreement and shall be
automatically released from its obligations thereunder without the need for the
execution or delivery of any other document by the holders, provided that (1) at
the time of such release and discharge, the Company shall have an Investment
Grade Rating from at least two of the Rating Agencies, (2) if such Subsidiary
Guarantor is a guarantor or is otherwise liable for or in respect of any Parity
Indebtedness, then such Subsidiary Guarantor has been released and discharged
(or will be released and discharged concurrently with the release of

 

-4-



--------------------------------------------------------------------------------

such Subsidiary Guarantor under the Subsidiary Guaranty Agreement) from its
Guaranty or other liability in respect of such Parity Indebtedness, (3) at the
time of, and after giving effect to, such release and discharge, no Default or
Event of Default shall have occurred and be continuing, (4) no amount is then
due and payable under the Subsidiary Guaranty Agreement, (5) if in connection
with such Subsidiary Guarantor being released and discharged from its Guaranty
or other liability in respect of such Parity Indebtedness, any fee or other form
of consideration (excluding reimbursement of expenses) is given to any holder of
Indebtedness under any such agreement for such release, the holders of the Notes
shall receive equivalent consideration substantially concurrently therewith and
(6) each holder shall have received a certificate of a Responsible Officer of
the Company certifying as to the matters set forth in clauses (1) through (5).

(c) Notwithstanding the requirements of Section 17.1, the consent of each holder
of Notes shall be required for any release and discharge of all or substantially
all of the Subsidiary Guarantors from their obligations and liabilities under
the Subsidiary Guaranty Agreement that is not made in accordance with the
preceding sentence.

1.10. Section 9.10 of the Original Note Purchase Agreement shall be and is
hereby amended and restated in its entirety to read as follows:

Section 9.10. Most Favored Lender Provision. If at any time any Material Credit
Facility or any Guaranty in respect thereof shall include any Financial Covenant
that is not contained in Section 10.6 or is more restrictive than the analogous
provision contained in Section 10.6 (any such Financial Covenant, together with
any related definitions (including any components of such definitions)
(including, without limitation, any term defined therein with reference to the
application of GAAP, as identified in such Material Credit Facility), an
“Additional or More Restrictive Covenant”), then the Company shall promptly, and
in any event within 10 Business Days thereof, provide a Most Favored Lender
Notice with respect to each such Additional or More Restrictive Covenant;
provided that a Most Favored Lender Notice is not required to be given in the
case of the Additional or More Restrictive Covenants incorporated herein on the
Execution Date or through and including the Amendment Effective Date. Thereupon,
unless waived in writing by the Required Holders within 10 days of the
Purchasers and holders receipt of such notice, such Additional or More
Restrictive Covenant shall be deemed incorporated by reference into this
Agreement, mutatis mutandis, as if set forth fully herein, effective (a) in the
case of any Additional or More Restrictive Covenant effective on the Execution
Date or through and including the Amendment Effective Date, as of such date, and
(b) in the case of any Additional or More Restrictive Covenant effective after
the Amendment Effective Date, as of the earliest date when such Additional or
More Restrictive Covenant became effective under such Material Credit Facility.
Any Additional or More Restrictive Covenant incorporated into this Agreement
pursuant to this provision, (1) shall be deemed automatically waived herein to

 

-5-



--------------------------------------------------------------------------------

reflect any waiver of such Additional or More Restrictive Covenant under the
applicable Material Credit Facility, (2) shall be deemed automatically amended
herein to reflect any subsequent amendments agreed and implemented in relation
to such Additional or More Restrictive Covenant under the applicable Material
Credit Facility; and (3) shall be deemed deleted from this Agreement at such
time as such Additional or More Restrictive Covenant is deleted or otherwise
removed from or is no longer in effect under or pursuant to each Material Credit
Facility; provided that in no event shall the effect of any event contemplated
by clause (1), (2) or (3) above result in any covenant set forth in Section 10.6
being less restrictive than it was on the Amendment Effective Date or being
deleted herefrom; provided further in each case that any consideration paid or
provided to any holder of Indebtedness under any Material Credit Facility in
connection with an event contemplated by clause (1), (2) or (3) above (other
than reimbursement of expenses and repayment in full of such Material Credit
Facility in connection with its termination) is paid to each holder of Notes at
the same time and on equivalent terms; and provided further that no Additional
or More Restrictive Covenant shall be so deemed automatically waived, amended or
deleted during any time that a Default or Event of Default has occurred and is
continuing. In determining whether a breach of any Financial Covenant
incorporated by reference into this Agreement pursuant to this Section 9.10
shall constitute an Event of Default, the period of grace, if any, applicable to
such Additional or More Restrictive Covenant in the applicable Material Credit
Facility shall apply.

Notwithstanding the foregoing, nothing in this Section 9.10 shall obligate the
Company to provide notice of any Additional or More Restrictive Covenant, or for
any Additional or More Restrictive Covenant to be incorporated herein, if such
Additional or More Restrictive Covenant is contained in an agreement that
relates solely to Indebtedness incurred by a Subsidiary that is not an
Unencumbered Property Owner Subsidiary or an Unencumbered Equity Owner
Subsidiary and such Additional or More Restrictive Covenant applies only to such
Subsidiary.

1.11. Section 10.2(a) of the Original Note Purchase Agreement shall be and is
hereby amended and restated in its entirety to read as follows:

(a) The Company will not permit any Subsidiary Guarantor, any Unencumbered
Property Owner Subsidiary or any Unencumbered Property Equity Owner to become a
party to any dissolution, liquidation or disposition of all or substantially all
of such Person’s assets or business, a merger, reorganization, consolidation or
other business combination or effect any transaction or series of transactions
which may have a similar effect as any of the foregoing, in each case without
the prior written consent of the Required Holders, except for (1) the merger or
consolidation of a Subsidiary Guarantor, an Unencumbered Property Owner
Subsidiary or an Unencumbered Property Equity Owner with the Company or another
Subsidiary Guarantor, (2) the merger or consolidation of a Subsidiary Guarantor
where the Subsidiary Guarantor is the

 

-6-



--------------------------------------------------------------------------------

sole surviving entity, and the merger or consolidation of an Unencumbered
Property Owner Subsidiary or an Unencumbered Property Equity Owner where such
Person is the sole surviving entity, (3) the merger or consolidation of an
Unencumbered Property Owner Subsidiary or an Unencumbered Property Equity Owner
with an Unencumbered Property Owner Subsidiary or an Unencumbered Property
Equity Owner, and (4) any acquisitions or Investments by a Subsidiary Guarantor,
an Unencumbered Property Owner Subsidiary or an Unencumbered Property Equity
Owner permitted under this Agreement, including each Additional or More
Restrictive Covenant; provided that nothing in this Section 10.2(a) shall
prohibit any Subsidiary Guarantor, any Unencumbered Property Owner Subsidiary or
any Unencumbered Property Equity Owner from selling or otherwise disposing of
any Unencumbered Property or any other property if (i) the Company is in
compliance with the provisions of Section 10.6 and each Additional or More
Restrictive Covenant at the time of, and on a pro forma basis after giving
effect to, such sale or other disposition and (ii) no Default or Event of
Default shall then exist or result from such sale or other disposition.

1.12. Section 10.5 of the Original Note Purchase Agreement shall be and is
hereby amended by (a) inserting the phrase “on any of its assets” immediately
following the phrase “exist any Lien” in the first paragraph thereof and
(b) amending and restating the second paragraph thereof in its entirety to read
as follows:

Notwithstanding the foregoing, the Company will not, and will not permit any
Subsidiary to, secure any Indebtedness outstanding under or pursuant to any
Material Credit Facility unless and until the Notes (and the Subsidiary Guaranty
Agreement if then in effect and any other Guaranty delivered in connection
therewith) shall concurrently be secured equally and ratably with such
Indebtedness pursuant to documentation reasonably acceptable to the Required
Holders in substance and in form, including an intercreditor agreement and
opinions of counsel to the Company and/or any such Subsidiary, as the case may
be, from counsel that is reasonably acceptable to the Required Holders; provided
that nothing herein shall require the Company or any Subsidiary to secure the
Notes (or the Subsidiary Guaranty Agreement if then in effect or any other
Guaranty delivered in connection therewith) solely as a result of a Subsidiary
that is not an Unencumbered Property Owner Subsidiary or an Unencumbered
Property Equity Owner encumbering any of its assets to secure any Indebtedness
other than Indebtedness of the Company or any Subsidiary Guarantor.

1.13. Section 10.6 of the Original Note Purchase Agreement shall be and is
hereby amended by deleting the last sentence thereof and replacing it with the
following:

(e) Minimum Unsecured Interest Coverage Ratio. The Company will not permit the
ratio of (1) Unencumbered Property NOI from the Unencumbered Pool to
(2) Consolidated Unsecured Interest Incurred, in each case calculated on a
Consolidated basis, to be less than 1.75 to 1.00.

 

-7-



--------------------------------------------------------------------------------

Sections 10.6(a), (b), (c), (d) and (e) shall be tested as of the end of each
quarter, based upon the results for that particular quarter then ended.

1.14. Section 10 of the Original Note Purchase Agreement shall be and hereby is
further amended by adding the following new Section 10.7 in proper sequence:

10.7 Subsidiary Indebtedness. The Company will not permit any Unencumbered
Property Owner Subsidiary or Unencumbered Property Equity Owner to create,
incur, assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness (whether secured or unsecured, recourse or
non-recourse), other than:

(a) Indebtedness under the Subsidiary Guaranty Agreement;

(b) current liabilities incurred in the ordinary course of business but not
incurred through (1) the borrowing of money, or (2) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

(c) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of Section 9.4;

(d) Indebtedness in respect of judgments, but only to the extent not resulting
in an Event of Default;

(e) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(f) intercompany Indebtedness due to the Company, a Subsidiary Guarantor, an
Unencumbered Property Owner Subsidiary or an Unencumbered Property Equity Owner;

(g) Indebtedness in the nature of interest rate swaps or similar interest rate
hedging transactions entered into to hedge bona fide interest rate risk with
respect to Indebtedness otherwise permitted under this Section 10.7, provided
that the amount and terms of such interest rate swaps and similar hedging
transactions are reasonably satisfactory to the Required Holders;

(h) unsecured obligations in respect of Parity Indebtedness; provided that
(1) the incurrence of such Indebtedness does not violate, and would not violate
on a pro forma basis, any financial covenants set forth in Section 10.6 or any
Additional or More Restrictive Covenant, (2) no Default or Event of Default then
exists or would result therefrom, and (3) the requirements of Section 9.9 are
satisfied; and

 

-8-



--------------------------------------------------------------------------------

(i) Indebtedness in the nature of Capitalized Lease Obligations and purchase
money obligations for fixed or capital assets (but in no event related to any
Indebtedness for borrowed money), provided that such Indebtedness is unsecured
and the aggregate outstanding principal amount of such Indebtedness at any time
does not exceed $4,000,000 with respect to any particular Unencumbered Property
Owner Subsidiary or Unencumbered Property Equity Owner or $20,000,000 with
respect to all Unencumbered Property Owner Subsidiaries and Unencumbered
Property Equity Owners and provided, further, that the incurrence of such
Indebtedness does not violate, and would not violate on a pro forma basis, any
covenant set forth in Section 10.6 or any Additional or More Restrictive
Covenant.

1.15. Section 11 of the Original Note Purchase Agreement shall be and is hereby
is amended by deleting each reference therein to “the Company, any Subsidiary
Guarantor or any Eligible Canadian Subsidiary” and replacing it with “the
Company, any Subsidiary Guarantor, any Unencumbered Property Equity Owner or any
Unencumbered Property Owner Subsidiary”.

1.16. Section 11(c) of the Original Note Purchase Agreement is amended by
deleting the reference to “Additional Covenant” therein and replacing it with
“Additional or More Restrictive Covenant”.

1.17. Section 11(j) of the Original Note Purchase Agreement shall be and is
hereby amended in its entirety as follows:

(j) one or more final judgments or orders for the payment of money aggregating
in excess of the greater of (1) $50,000,000 and (2) the then lowest threshold
amount for judgment defaults under any Material Credit Facility (or the
equivalent of such amount in the relevant currency of payment), including any
such final order enforcing a binding arbitration decision, are rendered against
one or more of the Company, any Subsidiary Guarantor, any Unencumbered Property
Equity Owner or any Unencumbered Property Owner Subsidiary and which judgments
are not, within 60 days after entry thereof, bonded, discharged or stayed
pending appeal, or are not discharged within 60 days after the expiration of
such stay; or

1.18. Section 22.2 of the Original Note Purchase Agreement shall be and is
hereby amended by inserting at the end of such Section the following new
paragraphs:

For covenant calculations that require the determination of Net Operating
Income, Net Income (or Loss), and/or EBITDA (each, an “Income Component”) of the
Company or any of its Subsidiaries or Unconsolidated Affiliates, any amounts
comprising such Income Components that are denominated in currencies other than
U.S. dollars shall be converted to U.S. dollars using the same exchange rates
used by the Company for its financial statements filed (or to be filed) with the
SEC for the applicable period.

 

-9-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained above in this Section 22.2 or
in the definition of “Capitalized Lease Obligation,” in the event of an
accounting change requiring leases to be capitalized, only those leases that
would have constituted capital leases on the Amendment Effective Date (assuming
for purposes hereof that they were in existence on the Amendment Effective Date)
shall be considered capital or finance leases, and all calculations under this
Agreement shall be made in accordance therewith (provided that each certificate
of a Senior Financial Officer delivered to the holders of the Notes in
accordance with Section 7.2 after the date of such accounting change shall
contain a schedule showing the adjustments necessary to reconcile such
calculations with GAAP as in effect immediately prior to such accounting
change).

1.19. Schedule A of the Original Note Purchase Agreement shall be and is hereby
amended by (a) deleting the defined terms “Additional Covenant,” “Aggregate
Underwriteable Cash Flow,” “Eligible Canadian Subsidiary,” “Exhibitor EBITDAR”
and “Underwriteable Cash Flow” in their entirety and (b) adding, or amending and
restating, the following definitions, and inserting them in the proper
alphabetical order:

“Additional or More Restrictive Covenant” is defined in Section 9.10.

“Amendment Effective Date” means September 27, 2017.

“Bank Credit Agreement” means the Second Amended, Restated and Consolidated
Credit Agreement dated as of September 27, 2017 by and among the Company, as
borrower, KeyBank National Association, as administrative agent, and various
other financial institutions party thereto, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancings thereof.

“Bonds” means the Company’s (a) 7.75% Senior Notes due 2020 issued pursuant to
that certain Indenture with UMB Bank, n.a. dated as of June 30, 2010, (b) 5.75%
Senior Notes due 2022 issued pursuant to that certain Indenture with U.S. Bank
National Association dated as of August 8, 2012, (c) 5.25% Senior Notes due 2023
issued pursuant to that certain Indenture with U.S. Bank National Association
dated as June 18, 2013, (d) 4.50% Senior Notes due 2025 issued pursuant to that
certain Indenture with UMB Bank, n.a. dated as of March 16, 2015, (e) 4.75%
Senior Notes due 2026 issued pursuant to that certain Indenture with UMB Bank,
n.a. dated as of December 14, 2016, and (f) 4.50% Senior Notes due 2027 issued
pursuant to that certain Indenture with UMB Bank, n.a. dated as of May 23, 2017,
and in each case shall include the indenture related thereto.

“Consolidated Unsecured Interest Incurred” means, for any period, interest
incurred on all Unsecured Indebtedness of the Company (regardless of whether
such interest was expensed or capitalized in accordance with GAAP), determined
on a Consolidated basis but excluding amortization of deferred loan costs.

 

-10-



--------------------------------------------------------------------------------

“Credit Facility” is defined in the definition of “Material Credit Facility.”

“EBITDA” means with respect to any Person (or any asset of any Person) for any
period, all as determined in accordance with GAAP, an amount equal to the sum of
(a) the Net Income of such Person (or attributable to such asset) for such
period plus (b) depreciation and amortization, interest expense and income taxes
for such period minus (c) equity in earnings from unconsolidated Subsidiaries
for such period plus (d) ordinary cash distributions (exclusive of any
distributions received from capital events) actually received from such
unconsolidated Subsidiaries for such period, minus (e) straight line rents for
such period, minus (f) any gains (plus the losses) from unusual or extraordinary
items or asset sales or writeups or forgiveness of or early extinguishment of
debt or preferred shares for such period, plus (g) non-cash impairment charges
for such period, plus (h) transaction costs incurred during such period in
connection with potential investments that are permitted hereunder and under
each Additional or More Restrictive Covenant then in effect, but which are not
consummated, provided that the aggregate amount of all such transaction costs
under this clause (h) shall not exceed 10% of EBITDA (prior to giving effect
thereto) for such period, plus (i) provisions for loan losses for such period,
plus (j) severance expense for such period, plus (k) straight line rent
write-offs for such period, plus (l) termination fees for such period associated
with tenants’ exercises of buy-out options, plus or minus (m) other such items
of a similar nature for such period to the extent and in the amount added to or
subtracted from net income in determining “EBITDA” under the Bank Credit
Agreement, provided that the net amount of all such additions under this clause
(m) shall not exceed 10% of EBITDA (prior to giving effect thereto) for such
period. All of the foregoing to be calculated without duplication and with
respect to clauses (b)—(m), inclusive, only to the extent the same has been
included in the calculation of such net income.

“Eligible Real Estate” means Real Estate:

(a) (1) which is owned 100% in fee by the Company or an Eligible Subsidiary;
(2) which is encumbered by an Eligible Ground Lease to the Company or an
Eligible Subsidiary; or (3) in which the Company or an Eligible Subsidiary holds
an EPR Senior First Mortgage;

(b) which is located within the United States or is an International Investment;

(c) which consists of one or more of the following income-producing properties:

(1) Entertainment Real Estate;

(2) Education Real Estate;

 

-11-



--------------------------------------------------------------------------------

(3) Recreation Real Estate; or

(4) Other Real Estate;

(d) which is subject to a Lease to a third party (or parties) or to an EPR
Senior First Mortgage, in each case which is not in material default, and under
which the Tenant, other approved tenant or EPR Mortgagor, as the case may be, is
in actual occupancy of the property (or the property is under construction and
the Tenant or EPR Mortgagor, as the case may be, has entered into a Lease or EPR
Senior First Mortgage, as applicable, with respect to such property); it being
understood that copies of all Leases or EPR Senior First Mortgages for any
Unencumbered Property shall be provided to any Purchaser or holder of a Note
upon request therefor;

(e) as to which all of the representations set forth on Exhibit ERE are
satisfied; and

(f) if such Unencumbered Property does not meet any of the foregoing
requirements, such Unencumbered Property has been approved by the Required
Holders.

For purposes of clause (d) immediately above, it is understood and agreed that,
in the case of real property under development, the Tenant or EPR Mortgagor need
not physically occupy the property during the development phase so long as the
Tenant or EPR Mortgagor is not in material default under the applicable Lease or
EPR Senior First Mortgage Loan with respect to such property under development.

“Eligible Subsidiary” means (a) with respect to any Real Estate located in the
United States, a direct or indirect Wholly-Owned Domestic Subsidiary, or
(b) with respect to an International Investment, (1) a direct or indirect
Wholly-Owned Domestic Subsidiary or (2) a Subsidiary that is existing under the
laws of the jurisdiction where such International Investment is located and that
is a direct or indirect Wholly-Owned Subsidiary of the Company.

“Entertainment-Related Retail Improvement(s)” means real estate owned by or
subject to an Eligible Ground Lease in favor of the Company or an Eligible
Subsidiary or encumbered by an EPR Senior First Mortgage that is used for
entertainment or retail purposes including but not limited to restaurants,
bowling alleys, arcades, live performance venues and other leisure venues.

“EPR Senior First Mortgage(s)” means a first priority senior mortgage granted to
the Company or an Eligible Subsidiary by an EPR Mortgagor securing an EPR Senior
Property Loan and encumbering any real estate and improvements thereon, and upon
which no other Lien exists except for Permitted Liens of the types described in
clauses (a) through (d), inclusive, of the definition thereof and Liens on
equipment and the like owned or leased by the EPR Mortgagor which

 

-12-



--------------------------------------------------------------------------------

are permitted pursuant to the terms of the related EPR Senior Property Loan
Documents. References in this Agreement to a “mortgage” or a “mortgage interest”
shall be deemed to include a deed of trust, deed to secure debt or similar real
property security instrument.

“EPR Senior Property Loan Documents” means, collectively, a promissory note from
an EPR Mortgagor to the Company or an Eligible Subsidiary, the EPR Senior First
Mortgage serving as collateral for such note, along with any related assignment
of leases and rents from such EPR Mortgagor to the Company or such Eligible
Subsidiary and any other documents or instruments delivered to the Company or
such Eligible Subsidiary evidencing or securing a EPR Senior Property Loan. This
term may also refer to such loan documents evidencing more than one EPR Senior
Property Loan.

“International Investment” means Real Estate consisting of fee or leasehold
interests (or mortgagee’s interests under EPR Senior Property Loans) in income
producing Real Estate that is located in (a) any of the following countries:
Canada, United Kingdom of Great Britain and Northern Ireland, Australia, France,
the Federal Republic of Germany, the Netherlands, Belgium, Ireland or the
Republic of Poland, or (b) sizeable cities within other countries with
well-developed real estate debt and equity capital markets as reasonably
determined by the administrative agent under the Bank Credit Agreement (or, if
no Bank Credit Agreement is then in effect, by the Required Holders).

“Investment Grade Rating” means, in respect of the Index Debt, a rating of: (a)
“BBB-” or better by S&P, (b) “Baa3” or better by Moody’s, or (c) “BBB-” or
better by Fitch.

“Most Favored Lender Notice” means, in respect of any Additional or More
Restrictive Covenant, a written notice from the Company giving notice of such
Additional or More Restrictive Covenant, including therein a verbatim statement
of such Additional or More Restrictive Covenant, together with any definitions
incorporated therein.

“Other Real Estate” means all Real Estate (including, without limitation, land
under development subject to a Lease or an EPR Senior First Mortgage) that is
not Education Real Estate, Entertainment Real Estate, or Recreation Real Estate.

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws if the imposition of such Lien could reasonably be expected
to have a Material Adverse Effect) or the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which are not at the

 

-13-



--------------------------------------------------------------------------------

time required to be paid or discharged or are otherwise expressly permitted
under Section 9.4; (b) Liens consisting of deposits or pledges made, in the
ordinary course of business, in connection with, or to secure payment of,
obligations under workers’ compensation, unemployment insurance or similar
Applicable Laws or in connection with performance of bids and trade contracts
and leases where such Person is the tenant; (c) encumbrances on the Real Estate
permitted under the applicable Lease or EPR Senior Property Loan Documents, or
consisting of easements, rights of way, zoning restrictions, restrictions on the
use of real property and defects and irregularities in the title thereto which
do not materially detract from the value of such property for its intended
business use or impair the intended business use thereof in the business of such
Person; (d) the rights of tenants under leases or subleases not interfering with
the ordinary conduct of business of such Person; (e) Liens in favor of the
holders of the Notes; (f) intercompany Liens among EPR and its Subsidiaries
securing intercompany obligations among such Persons that have been subordinated
to the Notes on terms satisfactory to the Required Holders; (g) Liens securing
judgments for the payment of money (or appeal or other surety bonds relating to
such judgments) not constituting an Event of Default under Section 11.1(j); (h)
normal and customary rights of setoff against deposits in favor of banks and
other depository institutions; (i) Liens of a collecting bank under
Section 4-210 of the Uniform Commercial Code, or similar law, on items in the
course of collection; and (j) Liens on assets other than (1) Unencumbered
Property and (2) any Equity Interests of an Unencumbered Property Owner
Subsidiary or of any Unencumbered Property Equity Owner, provided that such
Liens secure Indebtedness or other obligations that may be incurred or
maintained without violating Section 10.6 or any other provision of this
Agreement, including, without limitation, Liens in existence as of the Execution
Date and set forth in Schedule 5.10 and any renewals or refinancings thereof.

“Parity Indebtedness” is defined in Section 9.9(a).

“Rent Roll” means a report prepared by the Company showing for each Unencumbered
Property owned or leased by the Company or an Eligible Subsidiary its occupancy,
lease expiration dates, lease rent and other information in substantially the
form presented to the Purchasers prior to the Execution Date or in such other
form as may have been approved by the Required Holders.

“Replacement Reserve” means (a) with respect to any Real Estate owned or leased
by the Company or an Eligible Subsidiary, an amount equal to twenty cents ($.20)
per annum multiplied by the Net Rentable Area of such Real Estate, and (b) with
respect to any Real Estate that is subject to an EPR Senior First Mortgage, an
amount equal to twenty cents ($.20) per annum multiplied by the Company’s
reasonable good faith estimate of what the Net Rentable Area of such Real Estate
would have been had such Real Estate been subject to a Lease rather than an EPR
Senior First Mortgage; provided that, if the Bank Credit Agreement provides for
a “replacement reserve” or similar reserve for any type of Real Estate described
in clause (a) or (b) that is higher or lower than the rate set forth in such
clause, the applicable rate for such type of Real Estate shall be such higher or
lower rate.

 

-14-



--------------------------------------------------------------------------------

“Secured Indebtedness” means (a) Indebtedness of the Company or any Subsidiary
secured (via a pledge or otherwise) by a Lien and (b) for purposes of
Section 10.6(c) only, unsecured Indebtedness of Subsidiaries that are not
Subsidiary Guarantors.

“Subsidiary Guarantors” means each Subsidiary of the Company that after the
Amendment Effective Date becomes a party to the Subsidiary Guaranty Agreement in
accordance with Section 9.9(a).

“Subsidiary Guaranty Agreement” is defined in Section 9.9(a).

“Tenant” means a tenant of the Company or an Eligible Subsidiary which leases
space in an Unencumbered Property pursuant to a Lease.

“Topgolf Real Estate” means Recreation Real Estate utilized in connection with
the “Topgolf” business, as classified by the Company.

“Total Asset Value” means without duplication, the sum of: (a) unrestricted cash
and marketable securities held by the Company and its Subsidiaries; plus
(b) Total Real Estate Value; plus (c) non-income producing real estate at the
lower of cost or market value (determined in accordance with GAAP), plus
(d) Adelaar Value, plus (e) assets associated with Guarantees issued by the
Company or one or more of its Subsidiaries, to the extent the Company or one or
more of its Subsidiaries has a subrogation claim, Lien or ownership interest
with respect to such assets and such assets are not included in Total Real
Estate Value; provided that nothing in the foregoing clause (c) shall require
the Company or any Subsidiary to obtain an appraisal of any real estate, unless
such appraisal is required by GAAP.

“Total Real Estate Value” means EBITDA (but without any deduction in the
determination thereof for unallocated general and administrative expenses) of
the Company and its Subsidiaries (excluding EBITDA attributable to the Adelaar
Project) for the most recent quarter, with pro forma adjustments for any assets
acquired or sold during the relevant period, multiplied by four (which is the
annualization factor), and then divided by the applicable capitalization rate.
Such capitalization rate shall be (a) 8.00% for all Entertainment Real Estate
and Topgolf Real Estate, and (b) 9.00% for assets that are not Entertainment
Real Estate or Topgolf Real Estate; provided that, if in determining “total real
estate value” or a similar amount under any Material Credit Facility, such
Material Credit Facility provides for “EBITDA” or a similar amount to be
capitalized at a rate for any Entertainment Real Estate, Topgolf Real Estate or
other assets described in clause (a) or (b) that is higher or lower than the
corresponding rate

 

-15-



--------------------------------------------------------------------------------

set forth in such clause, then the applicable capitalization rate for such
Entertainment Real Estate, Topgolf Real Estate or other assets shall be the
highest corresponding rate under any Material Credit Facility, provided,
however, that in no event may the capitalization rate used for (1) Entertainment
Real Estate or (2) Topgolf Real Estate and all other assets other than
Entertainment Real Estate be less than 7.00% and 8.00%, respectively. Any asset
under construction with an executed Lease or EPR Senior First Mortgage
(excluding the Adelaar Project) will be included in Total Real Estate Value at
the Company’s or Subsidiary’s, as applicable, actual carrying value until
construction is completed. Notwithstanding the foregoing, there shall be
deducted from Total Real Estate Value for any quarter the amount of unallocated
general and administrative expenses not deducted in the determination of EBITDA
for such quarter, multiplied by four and then divided by 8.50%.

“Unencumbered Asset Value” means with respect to the Unencumbered Properties,
the Unencumbered Property NOI for each Unencumbered Property as of the end of
the most recent quarter, with pro forma adjustments for any assets acquired or
sold during the relevant period, annualized, and then capitalized at the rate of
(a) 8.00% for all Entertainment Real Estate and Topgolf Real Estate, and (b)
9.00% for assets that are not Entertainment Real Estate or Topgolf Real Estate;
provided that, if in determining “unencumbered asset value” or a similar amount
under any Material Credit Facility, such Material Credit Facility provides for
“Unencumbered Property NOI” or a similar amount to be capitalized at a rate for
any Entertainment Real Estate, Topgolf Real Estate or other assets described in
clause (a) or (b) that is higher or lower than the corresponding rate set forth
in such clause, then the applicable capitalization rate for such Entertainment
Real Estate, Topgolf Real Estate or other assets shall be the highest
corresponding rate under any Material Credit Facility, provided, however, that
in no event may the capitalization rate used for (1) Entertainment Real Estate
or (2) Topgolf Real Estate and all other assets other than Entertainment Real
Estate be less than 7.00% and 8.00%, respectively, and provided, further, that
the aggregate Unencumbered Asset Value of all Unencumbered Properties that are
International Investments (other than International Investments related to Real
Estate located in Canada) shall not exceed 15% of the aggregate Unencumbered
Asset Value of all Unencumbered Properties, with any excess over 15% of the
aggregate Unencumbered Asset Value being excluded from the calculation of
Unencumbered Asset Value. Any Unencumbered Property under construction with an
executed Lease or EPR Senior First Mortgage not in material default under the
applicable Lease or EPR Senior First Mortgage Loan will be included in the
calculation at the Company’s carrying value until construction completion.

“Unencumbered Pool” means, as of any date of determination, all Eligible Real
Estate other than any Eligible Real Estate or portion thereof that, as of such
date, is excluded from the “unencumbered pool” under any agreement or instrument
in respect of Parity Indebtedness that applies an “eligible real estate” or
similar concept for purposes of computing any unencumbered property coverage
covenant set forth therein.

 

-16-



--------------------------------------------------------------------------------

“Unencumbered Property” or “Unencumbered Properties” means the Eligible Real
Estate owned or leased by the Company or an Eligible Subsidiary or subject to an
EPR Senior First Mortgage, which is included in the calculation of the
Unencumbered Pool. Insofar as Unencumbered Property consists of Eligible Real
Estate that is subject to an EPR Senior First Mortgage, the term “Unencumbered
Property” shall be deemed to refer to such Eligible Real Estate or the related
EPR Senior Property Loan, as the context may require. The initial Unencumbered
Pool shall consist of the properties described as such in Schedule 5.10.

“Unencumbered Property Equity Owner” means any Subsidiary that is a direct or
indirect owner of an Unencumbered Property Owner Subsidiary.

“Unencumbered Property Net Operating Income” or “Unencumbered Property NOI”
means with respect to any Unencumbered Property, for any period, the aggregate
of actual recurring “property revenues” earned by the Company or an Eligible
Subsidiary, as applicable, in such period (provided, however, that any amounts
accrued shall only include those amounts not more than 45 days delinquent in
arrears) for such Unencumbered Property (including Base Rent and expense
reimbursement, but excluding straight line and percentage rent), (or in the case
of Unencumbered Properties subject to EPR Senior First Mortgages, the related
mortgage loan interest income) and all as otherwise determined in accordance
with GAAP together with recoveries from tenants as determined in accordance with
GAAP, all such amounts shall be attributable to such period and accrued
according to GAAP, less (a) all “property expenses” consisting solely of
expenses incurred or accrued by the Company or an Eligible Subsidiary, as
applicable, that are directly related to the operation and ownership of such
Unencumbered Property, including any real estate taxes, sales taxes, common area
maintenance charges, accounting and administration, security, utilities,
maintenance, janitorial, premiums for casualty and liability insurance or ground
lease payments (excluding from the foregoing expenses for depreciation,
amortization, interest and leasing commissions with respect to such Unencumbered
Property) incurred by the Company or an Eligible Subsidiary, as applicable, and
(b) an allowance for property management expenses calculated at the greater of
(1) 3.00% of Base Rent or (2) actual property management expenses (the
“Management Expense”), and (c) the Replacement Reserve (provided that the
deduction described in this clause (c) shall not apply to Unencumbered Property
consisting of land under development). If such period is less than a year,
expenses described in clause (a) above that are payable less frequently than
monthly during the course of a year (e.g., real estate taxes and insurance
premiums) shall be adjusted by “straight lining” the amounts so that such
expenses are accrued on a monthly basis over the course of a year and fairly
stated for each period. Additionally, as the Unencumbered Property financial

 

-17-



--------------------------------------------------------------------------------

information becomes available (i.e., after the Unencumbered Property has been in
operation for one quarter, two quarters, etc.) such actual information shall be
used, as adjusted, by “annualizing” the amounts so that such amounts are
received on a monthly basis over the course of a year and fairly stated for each
period, and as further adjusted for Management Expense and Replacement Reserves.

“Unencumbered Property Owner Subsidiary” means each Subsidiary that owns, leases
or has a mortgage interest in any Real Estate included in the Unencumbered Pool.

“Wholly-Owned Domestic Subsidiary” means a Wholly-Owned Subsidiary of the
Company that was formed or incorporated, and is existing, under the laws of any
State of the United States or the District of Columbia.

1.20. Exhibit ERE to the Original Note Purchase Agreement shall be and is hereby
amended and restated in its entirety to read as set forth on Exhibit ERE
attached hereto.

SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

2.1. To induce the Noteholders to execute and deliver this First Amendment
(which representations shall survive the execution and delivery of this First
Amendment), the Company represents and warrants to the Noteholders that:

(a) this First Amendment has been duly authorized by all necessary corporate or
other action on the part of the Company and has been duly executed and delivered
by the Company, and this First Amendment and the Original Note Purchase
Agreement, as amended by this First Amendment, constitute the legal, valid and
binding obligations, contracts and agreements of the Company, enforceable
against the Company in accordance with their respective terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or limiting creditors’
rights generally;

(b) the execution and delivery of this First Amendment by the Company and the
performance by the Company thereof and of the Original Note Purchase Agreement,
as amended by this First Amendment, will not (1) contravene, result in any
breach of, or constitute a default under, or result in the creation of any Lien
in respect of any property of the Company or any Subsidiary under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter, organizational document, shareholders agreement or any other
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected, (2) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (3) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary;

 

-18-



--------------------------------------------------------------------------------

(c) no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution and delivery of this First Amendment by the Company or the performance
thereof or of the Original Note Purchase Agreement, as amended by this First
Amendment, by the Company except for the authorizations, approvals, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect and except for any Current Report on Form 8-K or
similar informational filings which must be made with any Governmental Authority
after the execution and delivery of this First Amendment and with respect to
which the failure to make such filings would not affect the validity of this
First Amendment;

(d) all obligations of the Company under the Original Note Purchase Agreement,
as amended by this First Amendment, shall rank at least pari passu in right of
payment with all other present and future unsecured Indebtedness of the Company;

(e) on the Amendment Effective Date, and concurrently with the release of each
Guarantor referred to in the Existing Subsidiary Guaranty Agreement as provided
in Section 4.1 hereof, no Subsidiary shall be a guarantor or otherwise liable,
whether as a borrower or an additional or co-borrower or otherwise for or in
respect of any Parity Indebtedness;

(f) On the Amendment Effective Date, after giving effect to this First
Amendment, all the representations and warranties contained in Section 5 of the
Original Note Purchase Agreement are true and correct in all material respects
with the same force and effect as if made by the Company on and as of the date
hereof date (except (1) to the extent such representations and warranties
expressly refer to an earlier date, in which case they were true and correct in
all material respects as of such earlier date (except as otherwise provided in
clauses (2), (3) and (4) below), (2) that Schedules 5.4 and 5.10 to the Original
Note Purchase Agreement are as set forth as Schedules 2 and 3, respectively, to
this First Amendment, (3) that Schedule 5.15 to the Original Note Purchase
Agreement is as set forth as Schedule 4 to this First Amendment (and as if the
reference in Section 5.15(a) of the Original Note Purchase Agreement to “June
30, 2016” was instead to “June 30, 2017”), and (4) no such representations and
warranties are made with respect to Subsidiaries in their capacity as Subsidiary
Guarantors); and

(g) as of the date hereof and after giving effect to this First Amendment, no
Default or Event of Default has occurred which is continuing and no waiver of
Default or Event of Default is in effect.

SECTION 3. CONDITIONS TO EFFECTIVENESS OF THIS FIRST AMENDMENT.

3.1. Upon satisfaction of each and every one of the following conditions, this
First Amendment shall become effective as of the date first written above:

 

-19-



--------------------------------------------------------------------------------

(a) executed counterparts of this First Amendment, duly executed by the Company
and the Required Holders, shall have been delivered to each holder of Notes or
its special counsel;

(b) the representations and warranties of the Company set forth in Section 2
hereof are true and correct on and with respect to the date hereof and each
holder of Notes or its special counsel shall have received an Officer’s
Certificate to such effect;

(c) the Bank Credit Agreement, providing for a $1,000,000,000 revolving credit
facility and a $400,000,000 term loan facility to the Company (which facilities
are subject to increase to up to an aggregate amount of $2,400,000,000), shall
have been, or concurrently shall be, duly executed and delivered by each of the
parties thereto and shall be in full force and effect and a copy thereof shall
have been, or concurrently shall be, delivered to each holder of Notes or its
special counsel;

(d) each holder of the Notes or its special counsel shall have received an
Officer’s Certificate identifying each Additional or More Restrictive Covenant
that will be in effect on the Amendment Effective Date, including therein a
verbatim statement of each such Additional or More Restrictive Covenant,
together with any definitions incorporated therein.

(e) each holder of the Notes shall have received, by payment in immediately
available funds to the account of such holder set forth in the Purchaser
Schedule, the amount set forth opposite such holder’s name in Schedule 1
attached hereto; and

(f) the Company shall have paid the fees and expenses of Schiff Hardin LLP,
special counsel to the Noteholders, in connection with the negotiation,
preparation, approval, execution and delivery of this First Amendment.

SECTION 4. RELEASE OF SUBSIDIARY GUARANTORS.

4.1. By their execution and delivery hereof, the Required Holders hereby consent
to the release of each Guarantor referred to in the Subsidiary Guaranty
Agreement dated as of August 22, 2016 (the “Existing Subsidiary Guaranty
Agreement”) in favor of the Holders referred to therein (including each
Subsidiary that became a party thereto by execution of a Guaranty Supplement
referred to therein) from its obligations under the Existing Subsidiary Guaranty
Agreement, and upon such release the Existing Subsidiary Guaranty Agreement
shall be terminated and no longer in force or effect.

SECTION 5. MISCELLANEOUS.

5.1. This First Amendment shall be construed in connection with and as part of
the Original Note Purchase Agreement, and except as modified and expressly
amended by this First Amendment, all terms, conditions and covenants contained
in the Original Note Purchase Agreement and the Notes are hereby ratified and
shall be and remain in full force and effect.

 

-20-



--------------------------------------------------------------------------------

5.2. Any and all notices, requests, certificates and other instruments executed
and delivered after the execution and delivery of this First Amendment may refer
to the Original Note Purchase Agreement without making specific reference to
this First Amendment but nevertheless all such references shall include this
First Amendment unless the context otherwise requires.

5.3. The descriptive headings of the various Sections or parts of this First
Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.

5.4. This First Amendment shall he governed by and construed in accordance with
the laws of the State of New York.

5.5. This First Amendment may be executed in any number of counterparts, each
executed counterpart constituting an original, but all together only one
agreement. Delivery of an executed counterpart of this First Amendment by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart of this First Amendment.

[Remainder of page intentionally left blank.]

 

-21-



--------------------------------------------------------------------------------

EPR PROPERTIES

By  

/s/ Mark A. Peterson

 

Mark A. Peterson

Executive Vice President

First Amendment to EPR Properties Note Purchase Agreement



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:  

/s/ Brien Davis

     Vice President THE GIBRALTAR LIFE INSURANCE CO., LTD. By:   Prudential
Investment Management Japan   Co., Ltd., as Investment Manager By:   PGIM, Inc.,
as Sub-Adviser   By:  

/s/ Brien Davis

      Vice President PRUCO LIFE INSURANCE COMPANY By:  

/s/ Brien Davis

    Assistant Vice President

First Amendment to EPR Properties Note Purchase Agreement



--------------------------------------------------------------------------------

MIDLAND NATIONAL LIFE INSURANCE COMPANY By:   Guggenheim Partners Investment  
Management, LLC, as investment manager By:  

/s/ Kevin M. Robinson

Name:   Kevin M. Robinson Title:   Attorney in Fact HORACE MANN LIFE INSURANCE
COMPANY By:   Guggenheim Partners Investment   Management, LLC, as Advisor By:  

/s/ Kevin M. Robinson

Name:   Kevin M. Robinson Title:   Attorney in Fact

NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE

By:   Guggenheim Partners Investment   Management, LLC, as investment manager
By:  

/s/ Kevin M. Robinson

Name:   Kevin M. Robinson Title:   Attorney in Fact

WILCAC LIFE INSURANCE COMPANY (F/K/A CONTINENTAL ASSURANCE COMPANY)

By:   Guggenheim Partners Investment   Management, LLC, as Advisor By:  

/s/ Kevin M. Robinson

Name:   Kevin M. Robinson Title:   Attorney in Fact

First Amendment to EPR Properties Note Purchase Agreement



--------------------------------------------------------------------------------

WILCO LIFE INSURANCE COMPANY By:   Guggenheim Partners Investment Management,
LLC, as Advisor By:  

/s/ Kevin M. Robinson

Name:   Kevin M. Robinson Title:   Attorney in Fact TEXAS LIFE INSURANCE COMPANY
By:   Guggenheim Partners Investment Management, LLC, as Advisor By:  

/s/ Kevin M. Robinson

Name:   Kevin M. Robinson Title:   Attorney in Fact WILTON REASSURANCE COMPANY
By:   Guggenheim Partners Investment Management, LLC, as Advisor By:  

/s/ Kevin M. Robinson

Name:   Kevin M. Robinson Title:   Attorney in Fact

First Amendment to EPR Properties Note Purchase Agreement



--------------------------------------------------------------------------------

ENSIGN PEAK ADVISORS, INC. CLIFTON PARK CAPITAL MANAGEMENT, LLC By:  

/s/ Kevin Lund

Name:   Kevin Lund Title:   Portfolio Manager

First Amendment to EPR Properties Note Purchase Agreement



--------------------------------------------------------------------------------

UNITED SERVICES AUTOMOBILE ASSOCIATION USAA LIFE INSURANCE COMPANY By:  

/s/ James F. Jackson, Jr.

Name:   James F. Jackson, Jr. Title:   Assistant Vice President

First Amendment to EPR Properties Note Purchase Agreement



--------------------------------------------------------------------------------

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

By:  

/s/ Brian Keating

Name:   Brian Keating Title:   Managing Director

First Amendment to EPR Properties Note Purchase Agreement



--------------------------------------------------------------------------------

THE OHIO NATIONAL LIFE INSURANCE COMPANY

/s/ Annette M. Teders

Name:   Annette M. Teders Title:   Vice President OHIO NATIONAL LIFE ASSURANCE
CORPORATION

/s/ Annette M. Teders

Name:   Annette M. Teders Title:   Vice President

First Amendment to EPR Properties Note Purchase Agreement



--------------------------------------------------------------------------------

FIDELITY & GUARANTY LIFE INSURANCE COMPANY By:  

/s/ Thomas Cunningham

Name:   Thomas Cunningham Title:   Vice President

First Amendment to EPR Properties Note Purchase Agreement



--------------------------------------------------------------------------------

AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY

By:  

/s/ Jeffrey A. Fossell

Name:   Jeffrey A. Fossell Title:   Authorized Signatory

First Amendment to EPR Properties Note Purchase Agreement



--------------------------------------------------------------------------------

AMERICAN FAMILY LIFE INSURANCE COMPANY By:  

/s/ David L. Voge

Name:   David L. Voge Title:   Fixed Income Portfolio Manager

First Amendment to EPR Properties Note Purchase Agreement



--------------------------------------------------------------------------------

AMERICO FINANCIAL LIFE & ANNUITY INSURANCE COMPANY

By:  

/s/ Greg Hamilton

Name:   Greg Hamilton Title:   Director—Fixed Income

First Amendment to EPR Properties Note Purchase Agreement



--------------------------------------------------------------------------------

MISSOURI EMPLOYERS MUTUAL INSURANCE COMPANY

By:   Conning, Inc., as Investment Manager By:   /s/ Samuel Otchere  

 

Name:   Samuel Otchere Title:   Director INVESTORS HERITAGE LIFE INSURANCE
COMPANY By:   Conning, Inc., as Investment Manager By:   /s/ Samuel Otchere  

 

Name:   Samuel Otchere Title:   Director 5 STAR LIFE INSURANCE COMPANY By:  
Conning, Inc., as Investment Manager By:   /s/ Samuel Otchere  

 

Name:   Samuel Otchere Title:   Director USABLE LIFE By:   Conning, Inc., as
Investment Manager By:   /s/ Samuel Otchere  

 

Name:   Samuel Otchere Title:   Director

First Amendment to EPR Properties Note Purchase Agreement



--------------------------------------------------------------------------------

FEE SCHEDULE

 

NOTEHOLDER

   FEE1  

The Prudential Insurance Company of America

   $ 50,500  

The Gibraltar Life Insurance Co., Ltd.

   $ 48,500  

Pruco Life Insurance Company

   $ 1,000  

Midland National Life Insurance Company

   $ 50,550  

Horace Mann Life Insurance Company

   $ 3,000  

North American Company for Life and Health Insurance

   $ 25,000  

Wilcac Life Insurance Company (f/k/a/Continental Assurance Company)

   $ 3,250  

Wilco Life Insurance Company

   $ 6,850  

Texas Life Insurance Company

   $ 250  

Wilton Reassurance Company

   $ 1,100  

Ensign Peak Advisors, Inc.

   $ 20,000  

Clifton Park Capital Management, LLC

   $ 10,000  

United Services Automobile Association

   $ 10,000  

USAA Life Insurance Company

   $ 20,000  

The Guardian Life Insurance Company of America

   $ 29,000  

The Ohio National Life Insurance Company

   $ 12,500  

Ohio National Life Assurance Corporation

   $ 7,500  

Fidelity & Guaranty Life Insurance Company

   $ 15,000  

American Equity Investment Life Insurance Company

   $ 10,000  

American Family Life Insurance Company

   $ 6,500  

Americo Financial Life & Annuity Insurance Company

   $ 5,000  

Missouri Employers Mutual Insurance Company

   $ 1,000  

Investors Heritage Life Insurance Company

   $ 2,000  

5 Star Life Insurance Company

   $ 1,000  

USAble Life

   $ 500     

 

 

 

TOTAL

   $ 340,000     

 

 

 

 

1  10 bps amendment fee.

SCHEDULE 1

(to First Amendment to EPR Properties Note Purchase Agreement)



--------------------------------------------------------------------------------

SUBSIDIARIES OF THE COMPANY AND

OWNERSHIP OF SUBSIDIARY STOCK

 

(i) Company’s subsidiaries and affiliates2

 

Entity:    Jurisdiction of Organization: 30 West Pershing, LLC    MO Adelaar
Developer II, LLC    DE Adelaar Developer, LLC    DE Atlantic - EPR I    DE

Atlantic -

EPR II

   DE Burbank Village, Inc.    DE Burbank Village, L.P.    DE Cantera 30, Inc.
   DE Cantera 30 Theatre, L.P.    DE Cinescape Equity, LLC    DE Cinescape Mezz,
LLC    DE Cinescape Property, LLC    DE CLP Northstar Commercial, LLC    DE CLP
Northstar, LLC    DE Early Childhood Education, LLC    DE ECE I, LLC    DE ECE
II, LLC    DE ECE V, LLC    DE ECS Douglas I, LLC    DE Education Capital
Solutions, LLC    DE EPR Apex, Inc.    DE EPR Camelback, LLC    DE EPR Canada,
Inc.    MO EPR Concord II, L.P.    DE EPR Escape, LLC    DE EPR Fitness, LLC   
DE EPR Gaming Properties, LLC    DE EPR Go Zone Holdings, LLC    DE EPR Hialeah,
Inc.    MO EPR iDenver Holdings, LLC    DE EPR iHurst Holdings, LLC    DE EPR
iTampa, LLC    DE EPR Karting, LLC    DE EPR Macomb Holdings, LLC    DE EPR
North Finance Trust    Ontario, Canada

 

 

2  All entities are wholly owned, directly or indirectly, by the Company except
as otherwise noted below.

 

SCHEDULE 2

(to First Amendment to EPR Properties Note Purchase Agreement)



--------------------------------------------------------------------------------

EPR North GP ULC    British Columbia, Canada EPR North Holdings GP ULC   
British Columbia, Canada EPR North Holdings LP    Ontario, Canada EPR North
Properties LP    Ontario, Canada EPR North Trust    KS EPR North US GP Trust   
DE EPR North US LP    DE EPR Parks, LLC    DE EPR Resorts, LLC    DE EPR TRS
Holdings, Inc.    MO EPR TRS I, Inc.    MO EPR TRS II, Inc.    MO EPR TRS III,
Inc.    MO EPR TRS IV, Inc.    MO EPR Tuscaloosa, LLC    DE EPT 301, LLC    MO
EPT 909, Inc.    DE EPT Aliso Viejo, Inc.    DE EPT Arroyo, Inc.    DE EPT
Auburn, Inc.    DE EPT Biloxi, Inc.    DE EPT Boise, Inc.    DE EPT Charlotte,
LLC    DE EPT Chattanooga, Inc.    DE EPT Columbiana, Inc.    DE EPT Concord II,
LLC    DE EPT Concord, LLC    DE EPT Dallas, LLC    DE EPT Davie, Inc.    DE EPT
Deer Valley, Inc.    DE EPT DownREIT II, Inc.    MO EPT DownREIT, Inc.    MO EPT
East, Inc.    DE EPT Firewheel, Inc.    DE EPT First Colony, Inc.    DE EPT
Fontana, LLC    DE EPT Fresno, Inc.    DE EPT Gulf Pointe, Inc.    DE EPT
Hamilton, Inc.    DE EPT Hattiesburg, Inc.    DE EPT Huntsville, Inc.    DE EPT
Hurst, Inc.    DE EPT Indianapolis, Inc.    DE EPT Kalamazoo, Inc.    MO

 

S-2 – 2



--------------------------------------------------------------------------------

EPT Kenner, LLC    DE EPT Lafayette, Inc.    DE EPT Lawrence, Inc.    DE EPT
Leawood, Inc.    DE EPT Little Rock, Inc.    DE EPT Macon, Inc.    DE EPT Mad
River, Inc.    MO EPT Manchester, Inc.    DE EPT Melbourne, Inc.    MO EPT Mesa,
Inc.    DE EPT Mesquite, Inc.    DE EPT Modesto, Inc.    DE EPT Mount Attitash,
Inc.    DE EPT Mount Snow, Inc.    DE EPT New England, LLC    DE EPT New Roc GP,
Inc.    DE EPT New Roc, LLC    DE EPT Nineteen, Inc.    DE EPT Oakview, Inc.   
DE EPT Pensacola, Inc.    MO EPT Pompano, Inc.    DE EPT Raleigh Theatres, Inc.
   DE EPT Ski Properties, Inc.    DE EPT Slidell, Inc.    DE EPT South
Barrington, Inc.    DE EPT Twin Falls, LLC    DE EPT Virginia Beach, Inc.    DE
EPT Waterparks, Inc.    DE EPT White Plains, LLC    DE EPT Wilmington, Inc.   
DE Flik Depositor, Inc.    DE Flik, Inc.    DE Go To The Show, L.L.C.    LA
International Hotel Ventures, Inc.    DE Kanata Entertainment Holdings, Inc.   
New Brunswick, Canada McHenry FFE, LLC    DE Megaplex Four, Inc.    MO Megaplex
Nine, Inc.    MO Metropolis Entertainment Holdings, Inc.    New Brunswick,
Canada Mississauga Entertainment Holdings, Inc.    New Brunswick, Canada New Roc
Associates, L.P.    NY Oakville Entertainment Holdings, Inc.    New Brunswick,
Canada

 

S-2 – 3



--------------------------------------------------------------------------------

Rittenhouse Holding, LLC3    DE Strategic Undertakings, LLC    DE Suffolk
Retail, LLC    DE Tampa Veterans 24, Inc.    DE Tampa Veterans 24, L.P.    DE
Theatre Sub, Inc.    MO WestCol Center, LLC    DE Whitby Entertainment Holdings,
Inc.    New Brunswick, Canada

 

(ii) Company’s Board of Trustees and Senior Officers:

Board of Trustees:

Thomas M. Bloch

Barrett Brady

Peter C. Brown

Robert J. Druten

Jack A. Newman, Jr.

Gregory K. Silvers

Robin Peppe Sterneck

Senior Officers:

Gregory K. Silvers

Mark A. Peterson

Michael L. Hirons

Morgan G. Earnest II

Craig L. Evans

Tonya Mater

 

3  50% owned by Highmark School Development, LLC

 

S-2 – 4



--------------------------------------------------------------------------------

REAL PROPERTIES

 

(i) All real property, including that subject to an EPR Senior Mortgage Loan

EPR Properties’ headquarters, which is leased to EPR Properties, located at 909
Walnut Street, Kansas City, MO 64106.

 

Entity

  

Name

  

Location

  

Operator/Tenant

  

Secured
Indebtedness/

Amount4

  

Initial

Eligible

Real

Estate

30 West Pershing, LLC    Andretti Karting—Marietta    Marietta, GA    AIKG    No
   Yes 30 West Pershing, LLC    Alamo Draft House – Mission    San Francisco, CA
   Alamo Draft House    No    Yes 30 West Pershing, LLC    Alamo Draft House
–Corpus Christi    Corpus Christi, TX    Alamo Draft House    No    Yes 30 West
Pershing, LLC    Alamo Draft House—Lakeline    Lakeline, TX    Alamo Draft House
   No    Yes 30 West Pershing, LLC    Alamo Draft House – Laredo    Laredo, TX
   Alamo Draft House    No    Yes 30 West Pershing, LLC    AMC 16    El Paso, TX
   AMC    No    Yes 30 West Pershing, LLC    AMC Theater Champaign    Champaign,
IL    AMC    No    Yes 30 West Pershing, LLC    AMC Theater Opelika    Opelika
   AMC    No    Yes 30 West Pershing, LLC    AMC Yulee    Yulee, FL    AMC    No
   Yes 30 West Pershing, LLC    Clearfork TX Theater    Fort Worth, TX    AMC   
No    Yes 30 West Pershing, LLC    Columbia Mall 14    Columbia, MD    AMC    No
   Yes 30 West Pershing, LLC    Delmont 12    Delmont, PA    AMC    No    Yes 30
West Pershing, LLC    Edinburg 20    Edinburg, TX    AMC    No    Yes 30 West
Pershing, LLC    Glendora 12    Glendora, CA    AMC    No    Yes 30 West
Pershing, LLC    Grand Prairie 18    Peoria, IL    AMC    No    Yes 30 West
Pershing, LLC    Kennewick 12    Kennewick, WA    AMC    No    Yes 30 West
Pershing, LLC    Regency 24    Jacksonville, FL    AMC    No    Yes 30 West
Pershing, LLC    Thoroughbred 20    Franklin, TN    AMC    No    Yes 30 West
Pershing, LLC    Wynnsong 16    Mobile, AL    AMC    No    Yes 30 West Pershing,
LLC    Star Southfield Center    Southfield, MI    AMC & Other Retail    No   
Yes 30 West Pershing, LLC    Cinemagic Hooksett IMAX 15    Hooksett, NH   
Cinemagic    No    Yes 30 West Pershing, LLC    Cinemagic Saco IMAX 13    Saco,
ME    Cinemagic    No    Yes 30 West Pershing, LLC    Cinemagic Westbrook 16   
Westbrook, ME    Cinemagic    No    Yes 30 West Pershing, LLC    Kalispell 14   
Kalispell, MT    Cinemark    No    Yes 30 West Pershing, LLC    Hollywood 16
Theatre    Tuscaloosa, AL    Cobb    No    Yes

 

4  Principal amount outstanding as of June 30, 2017.

SCHEDULE 3

(to First Amendment to EPR Properties Note Purchase Agreement)

 



--------------------------------------------------------------------------------

Entity

 

Name

 

Location

 

Operator/Tenant

 

Secured
Indebtedness/

Amount4

 

Initial

Eligible

Real

Estate

30 West Pershing, LLC   Emagine Macomb Theater   Detroit, MI  
Emagine Entertainment   No   Yes 30 West Pershing, LLC   Frank Theater Ranson  
Ranson, WV   Frank Theaters LLC   No   Yes 30 West Pershing, LLC  
Frank Theater Southern Pines   Southern Pines, NC   Frank Theaters LLC   No  
Yes 30 West Pershing, LLC   iFLY-Denver   Denver, CO   iFLY   No   Yes 30 West
Pershing, LLC   iFLY-Fort Worth   Fort Worth, TX   iFLY   No   Yes 30 West
Pershing, LLC   iFLY-Tampa   Tampa, FL   iFLY   No   Yes 30 West Pershing, LLC  
Look Theater Prestonwood   Dallas, TX   Look Cinemas   No   Yes 30 West
Pershing, LLC   Main Event—Indianapolis   Indianapolis, IN   Main Event   No  
Yes 30 West Pershing, LLC   Main Event—Jacksonville   Jacksonville, FL   Main
Event   No   Yes 30 West Pershing, LLC   MJR Sterling Heights  
Sterling Heights, MI   MJR Theatres   No   Yes 30 West Pershing, LLC   John
Hancock Observatory   Chicago, IL   Montparnasse   No   Yes 30 West Pershing,
LLC   Punch Bowl Social—Schaumburg   Schaumburg, IL   PBS   No   Yes 30 West
Pershing, LLC   Punch Bowl Social – Stapleton   Stapleton, CO   PBS   No   Yes
30 West Pershing, LLC   Pin Stack Allen   Dallas, TX   Pinstack-3, LLC   No  
Yes 30 West Pershing, LLC   Pinstripes Bowling & Bocce   Northbrook, IL  
Pinstripes   No   Yes 30 West Pershing, LLC   Pinstripes Bowling & Bocce  
Oakbrook, IL   Pinstripes   No   Yes 30 West Pershing, LLC   Bedford Theatre 7  
Bedford, IN   Regal   No   Yes 30 West Pershing, LLC   Bowling Green Stadium 12
  Bowling Green, KY   Regal   No   Yes 30 West Pershing, LLC   Clarksville
Stadium 16   Clarksville, TN   Regal   No   Yes 30 West Pershing, LLC  
Coldwater Crossing 14   Fort Wayne, IN   Regal   No   Yes 30 West Pershing, LLC
  Lycoming Mall 12   Williamsport, PA   Regal   No   Yes 30 West Pershing, LLC  
Lynbrook Theatre   Lynbrook, NY   Regal   No   Yes 30 West Pershing, LLC  
McDonough Stadium 16   McDonough, GA   Regal   No   Yes 30 West Pershing, LLC  
Moline Stadium 14   Moline, IL   Regal   No   Yes 30 West Pershing, LLC  
New Albany Stadium 12   New Albany, IN   Regal   No   Yes 30 West Pershing, LLC
  Noblesville Stadium 10   Noblesville, IN   Regal   No   Yes 30 West Pershing,
LLC   O’Fallon Stadium 14   O’Fallon, MO   Regal   No   Yes 30 West Pershing,
LLC   Old Town Theatre Wichita   Wichita, KS   Regal   No   Yes 30 West
Pershing, LLC   Regal Crystal Lake 16   Crystal Lake, IL   Regal   No   Yes 30
West Pershing, LLC   Regal Indian Lake 16   Hendersonville, TN   Regal   No  
Yes 30 West Pershing, LLC   Regal VA Gateway   Gainesville, VA   Regal   No  
Yes 30 West Pershing, LLC   Regal Winrock   Albuquerque, NM   Regal   No   Yes
30 West Pershing, LLC   Seymour Stadium 8   Seymour, IN   Regal   No   Yes

 

S-3 – 2



--------------------------------------------------------------------------------

Entity

 

Name

 

Location

 

Operator/Tenant

 

Secured
Indebtedness/

Amount4

 

Initial

Eligible

Real

Estate

30 West Pershing, LLC   Strawbridge—Virginia Beach   Virginia Beach, VA   Regal
  No   Yes 30 West Pershing, LLC   Warren West 18   Wichita, KS   Regal   No  
Yes 30 West Pershing, LLC   White Oak 14   Garner, NC   Regal   No   Yes 30 West
Pershing, LLC   Wilder Stadium 14   Wilder, KY   Regal   No   Yes 30 West
Pershing, LLC   Topgolf Allen   Allen, TX   Topgolf   No   Yes 30 West Pershing,
LLC   Topgolf Alpharetta   Alpharetta, GA   Topgolf   No   Yes 30 West Pershing,
LLC   Topgolf Austin   Austin, TX   Topgolf   No   Yes 30 West Pershing, LLC  
Topgolf Centennial   Centennial, CO   Topgolf   No   Yes 30 West Pershing, LLC  
Topgolf Charlotte   Charlotte, NC   Topgolf   No   Yes 30 West Pershing, LLC  
Topgolf Colony   Colony, TX   Topgolf   No   Yes 30 West Pershing, LLC   Topgolf
Dallas   Dallas, TX   Topgolf   No   Yes 30 West Pershing, LLC   Topgolf Dulles
  Ashburn, VA   Topgolf   No   Yes 30 West Pershing, LLC   Topgolf Edison NJ  
Edison, NJ   Topgolf   No   Yes 30 West Pershing, LLC   Topgolf Gilbert  
Gilbert, AZ   Topgolf   No   Yes 30 West Pershing, LLC   Topgolf Houston  
Houston, TX   Topgolf   No   Yes 30 West Pershing, LLC   Topgolf Jacksonville  
Jacksonville, FL   Topgolf   No   Yes 30 West Pershing, LLC   Topgolf Mid Town
Atlanta   Atlanta, GA   Topgolf   No   Yes 30 West Pershing, LLC   Topgolf
Naperville   Naperville, IL   Topgolf   No   Yes 30 West Pershing, LLC   Topgolf
Oklahoma City   Oklahoma City, OK   Topgolf   No   Yes 30 West Pershing, LLC  
Topgolf Orlando   Orlando, FL   Topgolf   No   Yes 30 West Pershing, LLC  
Topgolf Overland Park KS   Overland Park, KS   Topgolf   No   Yes 30 West
Pershing, LLC   Topgolf Portland OR   Portland, OR   Topgolf   No   Yes 30 West
Pershing, LLC   Topgolf Roseville   Roseville, CA   Topgolf   No   Yes 30 West
Pershing, LLC   Topgolf Salt Lake City UT   Salt Lake City, UT   Topgolf   No  
Yes 30 West Pershing, LLC   Topgolf San Antonio   San Antonio, TX   Topgolf   No
  Yes 30 West Pershing, LLC   Topgolf Scottsdale   Scottsdale, AZ   Topgolf   No
  Yes 30 West Pershing, LLC   Topgolf Spring   Spring, TX   Topgolf   No   Yes
30 West Pershing, LLC   Topgolf Tampa   Tampa, FL   Topgolf   No   Yes 30 West
Pershing, LLC   Topgolf Virginia Beach   Virginia Beach, VA   Topgolf   No   Yes
30 West Pershing, LLC   Topgolf Webster   Webster, TX   Topgolf   No   Yes 30
West Pershing, LLC   Topgolf West Chester Cincinnati   Cincinnati, OH   Topgolf
  No   Yes 30 West Pershing, LLC   Topgolf-El Paso   El Paso, TX   Topgolf   No
  Yes 30 West Pershing, LLC   Topgolf-Fort Worth TX   Fort Worth, TX   Topgolf  
No   Yes 30 West Pershing, LLC   Topgolf-Mt. Laurel   Philadelphia, PA   Topgolf
  No   Yes 30 West Pershing, LLC   Topgolf-Nashville   Nashville, KY   Topgolf  
No   Yes

 

S-3 – 3



--------------------------------------------------------------------------------

Entity

 

Name

 

Location

 

Operator/Tenant

 

Secured
Indebtedness/

Amount4

 

Initial

Eligible

Real

Estate

30 West Pershing, LLC   Topgolf-Huntsville   Huntsville, AL   Topgolf   No   Yes
30 West Pershing, LLC   Topgolf-Pittsburgh   Pittsburgh, PA   Topgolf   No   Yes
30 West Pershing, LLC   Greensboro Grand 18   Greensboro, NC   VSS Southern
Holdings   No   Yes 30 West Pershing, LLC   Little Rock Movie Tavern   Little
Rock, AR   VSS Southern Holdings   No   Yes 30 West Pershing, LLC   New Iberia
Theatre   New Iberia, LA   VSS Southern Holdings   (same Go to the Show bonds as
below for Lafayette, LA)   No 30 West Pershing, LLC   Panama City Beach Grand 16
  Panama City, FL   VSS Southern Holdings   No   Yes 30 West Pershing, LLC  
Southern Juban Crossing   Denham Springs, LA   VSS Southern Holdings   No   Yes
30 West Pershing, LLC   The Ambassador Theatre   Lafayette, LA   VSS Southern
Holdings   Go to the Show bonds; $14,360,000   No 30 West Pershing, LLC  
Winston Salem Grand 18   Winston-Salem, NC   VSS Southern Holdings   No   Yes 30
West Pershing, LLC   Valley View Theater & Retail   Valley View, OH   Cinemark  
No   Yes 30 West Pershing, LLC   Lone Star 19   Tomball, TX   Regal   No   Yes
30 West Pershing, LLC   Grand Parway 22   Richmond, TX   Regal   No   Yes EPR
Concord II, LP   Adelaar Dev LLC Waterpark   Kiamesha Lake, NY   Under
Construction   No   Yes Burbank Village, L.P.   Burbank Village   Burbank, CA  
AMC & Other Retail   No   Yes Cantera 30 Theatre, L.P.   Cantera Stadium 17  
Warrenville, IL   Regal   No   Yes Early Childhood Education, LLC   Cadence-Bala
Cynwyd   Bala Cynwyd, PA   Cadence Education, Inc.   No   Yes Early Childhood
Education, LLC   Cadence-Kennesaw GA   Kennesaw, GA   Cadence Education, Inc.  
No   Yes Early Childhood Education, LLC   Cadence-New Berlin WI   New Berlin, WI
  Cadence Education, Inc.   No   Yes Early Childhood Education, LLC  
Cadence-North Bardstown 8106   Louisville, KY   Cadence Education, Inc.   No  
Yes Early Childhood Education, LLC   Cadence-Oak Creek WI   Oak Creek, WI  
Cadence Education, Inc.   No   Yes Early Childhood Education, LLC  
Cadence-South Bardstown 8715   Louisville, KY   Cadence Education, Inc.   No  
Yes Early Childhood Education, LLC   Cadence-Star Academy   Louisville, KY  
Cadence Education, Inc.   No   Yes Early Childhood Education, LLC   EPC Berlin,
CT   Berlin, CT   Educational Play Care, LTD   No   Yes Early Childhood
Education, LLC   EPC Cheshire   Cheshire, CT   Educational Play Care, LTD   No  
Yes Early Childhood Education, LLC   Endeav A AMIS   Atlanta, GA   Endeavor
Schools, LLC   No   Yes Early Childhood Education, LLC   Endeav A CD Allen  
Allen, TX   Endeavor Schools, LLC   No   Yes Early Childhood Education, LLC  
Endeav A CD Frisco   Frisco, TX   Endeavor Schools, LLC   No   Yes Early
Childhood Education, LLC   Endeav A CD Richardson   Richardson, TX   Endeavor
Schools, LLC   No   Yes Early Childhood Education, LLC   Endeav A CD Southlake  
Southlake, TX   Endeavor Schools, LLC   No   Yes

 

S-3 – 4



--------------------------------------------------------------------------------

Entity

 

Name

 

Location

 

Operator/Tenant

 

Secured
Indebtedness/

Amount4

 

Initial

Eligible

Real

Estate

Early Childhood Education, LLC   Endeav A Cranfield Carmel   Charlotte, NC  
Endeavor Schools, LLC   No   Yes Early Childhood Education, LLC   Endeav A
Cranfield Providence   Charlotte, NC   Endeavor Schools, LLC   No   Yes Early
Childhood Education, LLC   Endeav A FMS   Henderson, NV   Endeavor Schools, LLC
  No   Yes Early Childhood Education, LLC   Endeav A MASS   Cumming, GA  
Endeavor Schools, LLC   No   Yes Early Childhood Education, LLC   Endeav A MAV  
Cumming, GA   Endeavor Schools, LLC   No   Yes Early Childhood Education, LLC  
Endeav A Parker Carrollton   Carrollton, TX   Endeavor Schools, LLC   No   Yes
Early Childhood Education, LLC   Endeav A Parker Plano   Plano, TX   Endeavor
Schools, LLC   No   Yes Early Childhood Education, LLC   Endeav A Prep Acad
Dublin   Dublin, OH   Endeavor Schools, LLC   No   Yes Early Childhood
Education, LLC   Endeav A Prep Acad Polaris   Lewis Center, OH   Endeavor
Schools, LLC   No   Yes Early Childhood Education, LLC   Endeav A Silverline
ShadowCreek   Pearland, TX   Endeavor Schools, LLC   No   Yes Early Childhood
Education, LLC   Endeav A Silverline Silverlake   Pearland, TX   Endeavor
Schools, LLC   No   Yes Early Childhood Education, LLC   Endeav B MAC Cincinnati
  Mason, OH   Endeavor Schools, LLC   No   Yes Early Childhood Education, LLC  
Endeav B MAC San Diego   Chula Vita, CA   Endeavor Schools, LLC   No   Yes Early
Childhood Education, LLC   Endeav B SBS Chaska   Chaska, MN   Endeavor Schools,
LLC   No   Yes Early Childhood Education, LLC   Endeav B SBS Corcoran   Loretto,
MN   Endeavor Schools, LLC   No   Yes Early Childhood Education, LLC   Endeav B
SBS Edina   Minneapolis, MN   Endeavor Schools, LLC   No   Yes Early Childhood
Education, LLC   Endeav B SBS Maple Grove   Maple Grove, MN   Endeavor Schools,
LLC   No   Yes Early Childhood Education, LLC   Endeav B SBS Plymouth  
Plymouth, MN   Endeavor Schools, LLC   No   Yes Early Childhood Education, LLC  
Endeav B SBS Wayzata   Wayzata, MN   Endeavor Schools, LLC   No   Yes Early
Childhood Education, LLC   Endeav FL CCLC Davie   Davie, FL   Endeavor Schools,
LLC   No   Yes Early Childhood Education, LLC   Endeav FL CCLC Tallahassee  
Tallahassee, FL   Endeavor Schools, LLC   No   Yes Early Childhood Education,
LLC   Endeav FL CCLC Weston   Sunrise, FL   Endeavor Schools, LLC   No   Yes
Early Childhood Education, LLC   Endeav FL PHMA   Palm Harbor, FL   Endeavor
Schools, LLC   No   Yes Early Childhood Education, LLC   KLA Wallingford  
Wallingford, CT   KLA Wallingford LLC   No   Yes Early Childhood Education, LLC
  Nobel Crowley   Crowley, TX   Nobel Learning Communities, Inc   No   Yes Early
Childhood Education, LLC   Nobel Parkwood   Fort Worth, TX   Nobel Learning
Communities, Inc   No   Yes Early Childhood Education, LLC   Ladybird Academy  
Lithia, FL   Ladybird Enterprises   No   Yes ECE I, LLC   CLA-Ann Road   Las
Vegas, NV   CLA Properties   No   Yes ECE I, LLC   CLA-Broomfield CO  
Broomfield, CO   CLA Properties   No   Yes ECE I, LLC   CLA-Carmel IN   Carmel,
IN   CLA Properties   No   Yes ECE I, LLC   CLA-Cedar Park   Cedar Park, TX  
CLA Properties   No   Yes

 

S-3 – 5



--------------------------------------------------------------------------------

Entity

 

Name

 

Location

 

Operator/Tenant

 

Secured
Indebtedness/

Amount4

 

Initial

Eligible

Real

Estate

ECE I, LLC   CLA-Centennial   Centennial, CO   CLA Properties   No   Yes ECE I,
LLC   CLA-Chanhassen MN   Chanhassen, MN   CLA Properties   No   Yes ECE I, LLC
  CLA-Coppell, TX   Coppell, TX   CLA Properties   No   Yes ECE I, LLC  
CLA-Crismon   Mesa, AZ   CLA Properties   No   Yes ECE I, LLC   CLA-Deerfield OH
  Deerfield, OH   CLA Properties   No   Yes ECE I, LLC   CLA-Durango Drive   Las
Vegas, NV   CLA Properties   No   Yes ECE I, LLC   CLA-Ellisville MO  
Ellisville, MO   CLA Properties   No   Yes ECE I, LLC   CLA-Farm Rd (Vegas)  
Las Vegas, NV   CLA Properties   No   Yes ECE I, LLC   CLA-Fishers IN   Fishers,
IN   CLA Properties   No   Yes ECE I, LLC   CLA-Flower Mound TX   Flower Mound,
TX   CLA Properties   No   Yes ECE I, LLC   CLA-Gilbert   Gilbert, AZ   CLA
Properties   No   Yes ECE I, LLC   CLA-Goodyear, AZ   Goodyear, AZ   CLA
Properties   No   Yes ECE I, LLC   CLA-King of Prussia   Philadelphia, PA   CLA
Properties   No   Yes ECE I, LLC   CLA-Lake Pleasant   Lake Pleasant, AZ   CLA
Properties   No   Yes ECE I, LLC   CLA-Maple Grove   Maple Grove, MN   CLA
Properties   No   Yes ECE I, LLC   CLA-McKinney   McKinney, TX   CLA Properties
  No   Yes ECE I, LLC   CLA-Oklahoma   Oklahoma City, OK   CLA Properties   No  
Yes ECE I, LLC   CLA-One Loundon   Ashburn, VA   CLA Properties   No   Yes ECE
I, LLC   CLA-Thornton   Thornton, CO   CLA Properties   No   Yes ECE I, LLC  
CLA-West Chester OH   West Chester, OH   CLA Properties   No   Yes ECE I, LLC  
CLA-Westerville OH   Westerville, OH   CLA Properties   No   Yes ECE II, LLC  
Gardner School   Lincoln Park, IL   TGS Holdings, LLC   No   Yes ECE II, LLC  
Gardner School Eagan MN   Eagan, MN   TGS Holdings, LLC   No   Yes ECE II, LLC  
Gardner School Edina MN   Edina, MN   TGS Holdings, LLC   No   Yes ECE II, LLC  
Gardner School Lincolnshire IL   Lincolnshire, IL   TGS Holdings, LLC   No   Yes
ECE II, LLC   Gardner School Minnetonka MN   Minnetonka, MN   TGS Holdings, LLC
  No   Yes ECE II, LLC   Gardner School Schuamburg IL   Schaumburg, IL   TGS
Holdings, LLC   No   Yes Education Capital Solutions, LLC   Champion/Fit Kids  
Chandler, AZ   ACD   No   Yes Education Capital Solutions, LLC   Lowcountry
Montessori   Port Royal, SC   ACD   No   Yes Education Capital Solutions, LLC  
The American Leadership Academy   Gilbert, AZ   American Leadership Academy   No
  Yes Education Capital Solutions, LLC   Bradford Prep   Charlotte, NC  
Bradford Charter Holdings, LLC   No   Yes Education Capital Solutions, LLC  
British School of Chicago   Chicago, IL   BSA   No   Yes Education Capital
Solutions, LLC   Learning Foundation Academy   Gilbert, AZ   CAFA   No   Yes
Education Capital Solutions, LLC   Colorado Military Acad—HM   Colorado Springs,
CO   Colorado Military Acad   No   Yes

 

S-3 – 6



--------------------------------------------------------------------------------

Entity

 

Name

 

Location

 

Operator/Tenant

 

Secured
Indebtedness/

Amount4

 

Initial

Eligible

Real

Estate

Education Capital Solutions, LLC   Horizon Science Academy South Chicago  
Chicago, IL   Concept Schools   No   Yes Education Capital Solutions, LLC  
McKinley Academy   Chicago, IL   Concept Schools   No   Yes Education Capital
Solutions, LLC   Minnesota Math & Science Academy   St. Paul, MN   Concept
Schools   No   Yes Education Capital Solutions, LLC   Camden Community Charter
School   Camden, NJ   CSMI   No   Yes Education Capital Solutions, LLC   Chester
Community Charter School   Upland, PA   CSMI   No   Yes Education Capital
Solutions, LLC   CSMI-Galloway NJ   Galloway, NJ   CSMI   No   Yes Education
Capital Solutions, LLC   Franklin Academy Palm Beach   Palm Beach, FL  
Discovery Schools   No   Yes Education Capital Solutions, LLC   Genesis Academy
of Innovation   Atlanta, GA   Genesis Innovation Academies   No   Yes Education
Capital Solutions, LLC   GVA-Douglas   Parker, CO   GVA   No   Yes Education
Capital Solutions, LLC   ACRE Chicopee Hampden   Chicopee, MA   Hampden Charter
School of Science   No   Yes Education Capital Solutions, LLC   ACRE Contra
Costa School of Performing Arts   Walnut Creek, CA   Charthouse Schools   No  
Yes Education Capital Solutions, LLC   Harvard Avenue CS   Cleveland, OH  
Harvard Avenue Community School   No   Yes Education Capital Solutions, LLC  
Basis Nova McLean VA   McLean, VA   HighMark   No   Yes Education Capital
Solutions, LLC   Basis Private Brooklyn   Brooklyn, NY   HighMark   No   Yes
Education Capital Solutions, LLC   Basis Private San Jose   San Jose, CA  
HighMark   No   Yes Education Capital Solutions, LLC   Basis Bellevue  
Bellevue, WA   HighMark   No   Yes Education Capital Solutions, LLC   Bella
Mente Academy   Vista, CA   Highmark   No   Yes Education Capital Solutions, LLC
  BeLoved Academy   Jersey City, NJ   Highmark   No   Yes Education Capital
Solutions, LLC   Bradley Academy of Excellence   Goodyear, AZ   HighMark   No  
Yes Education Capital Solutions, LLC   Bridgeton Charter   Bridgeton, NJ  
HighMark   No   Yes Education Capital Solutions, LLC   Cirrus Academy   Macon,
GA   HighMark   No   Yes Education Capital Solutions, LLC   DuBois Hacks Cross
TN HM   Memphis, TN   HighMark   No   Yes Education Capital Solutions, LLC  
DuBois School of Arts and Technology   Memphis, TN   HighMark   No   Yes
Education Capital Solutions, LLC   Fulton Leadership Academy   East Point, GA  
HighMark   No   Yes Education Capital Solutions, LLC   Global Village
Academy-Fort Collins   Fort Collins, CO   Highmark   No   Yes Education Capital
Solutions, LLC   HM-College Prep MS (Spring Valley) CA   Spring Valley, CA  
HighMark   No   Yes Education Capital Solutions, LLC   HM-FLACS (Bronx)   Bronx,
NY   HighMark   No   Yes Education Capital Solutions, LLC   HM-Great Lakes
Explorations Academy (Kalamazoo)   Kalamazoo, MI   HighMark   No   Yes Education
Capital Solutions, LLC   HM-GVI Arvada CO   Denver, CO   HighMark   No   Yes
Education Capital Solutions, LLC   HM-GVI Castle Rock CO   Denver, CO   HighMark
  No   Yes Education Capital Solutions, LLC   HM-GVI Lafayette CO   Denver, CO  
HighMark   No   Yes Education Capital Solutions, LLC   HM-GVI Lakewood CO  
Denver, CO   HighMark   No   Yes    

 

S-3 – 7



--------------------------------------------------------------------------------

Entity

 

Name

 

Location

 

Operator/Tenant

 

Secured
Indebtedness/

Amount4

 

Initial

Eligible

Real

Estate

Education Capital Solutions, LLC   HM-GVI Parker CO   Denver, CO   HighMark   No
  Yes Education Capital Solutions, LLC   HM-International Academy of Trenton  
Trenton, NJ   HighMark   No   Yes Education Capital Solutions, LLC   HM-Parker
Performing Arts (Parker)   Parker, CO   HighMark   No   Yes Education Capital
Solutions, LLC   iLEAD Charter School   Lancaster, CA   Highmark   No   Yes
Education Capital Solutions, LLC   iLEAD Spring Meadows   Holland, OH   HighMark
  No   Yes Education Capital Solutions, LLC   John Adams Academy (Lincoln)  
Chicago, IL   Highmark   No   Yes Education Capital Solutions, LLC   Lowcountry
Leadership Academy   Hollywood, SC   Highmark   No   Yes Education Capital
Solutions, LLC   Macon Charter Academy   Macon, GA   HighMark   No   Yes
Education Capital Solutions, LLC   North Carolina Leadership Academy  
Kernersville, NC   Highmark   No   Yes Education Capital Solutions, LLC   North
East Carolina Prep   Tarboro, NC   Highmark   No   Yes Education Capital
Solutions, LLC   Pacific Heritage Academy   Salt Lake City, UT   Highmark   No  
Yes Education Capital Solutions, LLC   Pineapple Cove   Palm Bay, FL   HighMark
  No   Yes Education Capital Solutions, LLC   Riverwalk Academy   Rock Hill, SC
  HighMark   No   Yes Education Capital Solutions, LLC   Skyline Chandler  
Chandler, AZ   Highmark   No   Yes Education Capital Solutions, LLC   Skyline
Phoenix   Phoenix, AZ   Highmark   No   Yes Education Capital Solutions, LLC  
UME School   Dallas, TX   Highmark   No   Yes Education Capital Solutions, LLC  
Valley Arts Academy   Hurricane, UT   Highmark   No   Yes Education Capital
Solutions, LLC   Vineland Charter (Vineland)   Vineland, NJ   HighMark   No  
Yes Education Capital Solutions, LLC   Wilson Prep Academy   Wilson, NC  
Highmark   No   Yes Education Capital Solutions, LLC   Impact Charter Elementary
  Baker, LA   ICE Project Development LLC   No   Yes Education Capital
Solutions, LLC   100 Academy of Excellence   Las Vegas, NV   Imagine   No   Yes
Education Capital Solutions, LLC   Academy of Columbus   Columbus, OH   Imagine
  No   Yes Education Capital Solutions, LLC   Desert West   Phoenix, AZ  
Imagine   No   Yes Education Capital Solutions, LLC   East Mesa   Mesa, AZ  
Imagine   No   Yes Education Capital Solutions, LLC   Groveport Community School
  Groveport, OH   Imagine   No   Yes Education Capital Solutions, LLC  
Groveport Prep   Groveport, OH   Imagine   No   Yes Education Capital Solutions,
LLC   Harrisburg Pike Community   Columbus, OH   Imagine   No   Yes Education
Capital Solutions, LLC   Hope Community   Washington, DC   Imagine   No   Yes
Education Capital Solutions, LLC   Imagine Academy at Sullivant   Columbus, OH  
Imagine   No   Yes Education Capital Solutions, LLC   Imagine Klepinger
Community School   Dayton, OH   Imagine   No   Yes Education Capital Solutions,
LLC   Imagine Madison Avenue   Toledo, OH   Imagine   No   Yes Education Capital
Solutions, LLC   Rosefield   Surprise , AZ   Imagine   No   Yes Education
Capital Solutions, LLC   ICSA Intl Charter School Atlan   Alpharetta, GA  
International Charter School of Atlanta   No   Yes Education Capital Solutions,
LLC   BFCS-Crismon Campus   Queen Creek, AZ   LBE Investments   No   Yes

 

S-3 – 8



--------------------------------------------------------------------------------

Entity

 

Name

 

Location

 

Operator/Tenant

 

Secured
Indebtedness/

Amount4

 

Initial

Eligible

Real

Estate

Education Capital Solutions, LLC   BFCS-Gilbert Campus   Gilbert, AZ   LBE
Investments   No   Yes Education Capital Solutions, LLC   BFCS-Power Campus  
Queen Creek, AZ   LBE Investments   No   Yes Education Capital Solutions, LLC  
BFCS-Queen Creek HS/MS   Queen Creek, AZ   LBE Investments   No   Yes Education
Capital Solutions, LLC   BFCS-Rittenhouse Parcel   Queen Creek, AZ   vacant   No
  No Education Capital Solutions, LLC   LePort-Emeryville CA   Emeryville, CA  
LePort   No   Yes Education Capital Solutions, LLC   HM-Millville Public Charter
  Millville, NJ   Millville Public Charter School   No   Yes Education Capital
Solutions, LLC   Nobel-Kelly Mill Rd GA   Atlanta, GA   Nobel   No   Yes
Education Capital Solutions, LLC   Nobel-Majors Rd GA   Atlanta   Nobel   No  
Yes Education Capital Solutions, LLC   Odyssey Buckeye   Buckeye, AZ   PCI   No
  Yes Education Capital Solutions, LLC   Queen Creek   Queen Creek, AZ   PCI  
No   Yes Education Capital Solutions, LLC   HM-Pine Springs   Holly Springs, NC
  Pine Springs Preparatory Academy   No   Yes Education Capital Solutions, LLC  
The SAE School   Mableton, GA   SAE School, Inc.   No   Yes Education Capital
Solutions, LLC   SAIL Charter School   Evans, GA   School for Arts Infused
Learning   No   Yes Education Capital Solutions, LLC   American International
School of Utah   Salt Lake City, UT   Schoolhouse Galleria, LLC   No   Yes
Education Capital Solutions, LLC   Stratford Mission Viejo Privat   Mission
Viejo, CA   Stratford School Inc.   No   Yes Education Capital Solutions, LLC  
Fulton land parcel   East Point, GA   vacant   No   No EPR Concord II, LP  
Adelaar Resort and outlying parcels (excluding casino land)   Kiamesha Lake, NY
  Various   No   Yes EPR Fitness   Genesis Cass Omaha   Omaha, NE   Genesis
Health Clubs   No   Yes EPR Fitness   Genesis Elite Omaha   Omaha, NE   Genesis
Health Clubs   No   Yes EPR Fitness   Genesis Health Ridge   Olathe, KS  
Genesis Health Clubs   No   Yes EPR Hialeah, Inc.   Hialeah 18   Hialeah, FL  
Cobb   No   Yes EPR iTampa, LLC   iFLY-Tampa   Tampa, FL   iFLY   No   Yes EPR
Karting, LLC   Andretti Karting – Orlando   Orlando, FL   AIKG   No   Yes EPR
Karting, LLC   Andretti Karting – San Antonio   San Antonio, TX   AIKG   No  
Yes EPR North US LP   Conroe Grand 14   Conroe, TX   VSS Southern Holdings   No
  Yes EPR Parks, LLC   Darien Lake   Darien Center, NY   Premier Parks, LLC   No
  Yes EPR Parks, LLC   Frontier City   Oklahoma City, OK   Premier Parks, LLC  
No   Yes EPR Parks, LLC   Magic Springs   Hot Springs, AR   Premier Parks, LLC  
No   Yes EPR Parks, LLC   Rapids Water Park   Riviera Beach, FL   Premier Parks,
LLC   No   Yes EPR Parks, LLC   Waterworld   Concord, CA   Premier Parks, LLC  
No   Yes EPR Parks, LLC   Wet n Wild Hawaii   Kapolei, HI   Premier Parks, LLC  
No   Yes EPR Parks, LLC   Wet n Wild Palm Springs   Palm Springs, CA   Premier
Parks, LLC   No   Yes EPR Parks, LLC   Wet n Wild Phoenix   Glendale, AZ  
Premier Parks, LLC   No   Yes

 

S-3 – 9



--------------------------------------------------------------------------------

Entity

 

Name

 

Location

 

Operator/Tenant

 

Secured
Indebtedness/

Amount4

 

Initial

Eligible

Real

Estate

EPR Parks, LLC   Wet n Wild Splashtown   Spring, TX   Premier Parks, LLC   No  
Yes EPR Parks, LLC   White Water Bay   Oklahoma City, OK   Premier Parks, LLC  
No   Yes EPR Parks, LLC   Wild Waves   Seattle, WA   Premier Parks, LLC   No  
Yes EPR Parks, LLC   Pacific Park   Santa Monica, CA   Santa Monica Amusements  
No   Yes EPR Parks, LLC   Hawaiian Falls Colony   Colony, TX   Source Capital
(AMP)   No   Yes EPR Parks, LLC   Hawaiian Falls Garland   Garland, TX   Source
Capital (AMP)   No   Yes EPR Resorts, LLC   OBX Waterpark   Outer Banks, NC  
OBX Waterpark Adventure, LLC   No   Yes EPR Tuscaloosa LLC   Hollywood 16
Theatre   Tuscaloosa, AL   Cobb   No   Yes EPT 909, Inc.   Hollywood, USA  
Pasadena, TX   Cinemark   No   Yes EPT 909, Inc.   Movies 10   Mishawaka, IN  
Cinemark   No   Yes EPT 909, Inc.   Movies 10   Plano, TX   Cinemark   No   Yes
EPT 909, Inc.   Movies 14   McKinney, TX   Cinemark   No   Yes EPT 909, Inc.  
Movies 14   Redding, CA   Cinemark   No   Yes EPT 909, Inc.   Movies 17   Grand
Prairie, TX   Cinemark   No   Yes EPT 909, Inc.   Tinseltown, USA   Beaumont, TX
  Cinemark   No   Yes EPT 909, Inc.   Tinseltown, USA   Colorado Springs, CO  
Cinemark   No   Yes EPT 909, Inc.   Tinseltown, USA   El Paso, TX   Cinemark  
No   Yes EPT 909, Inc.   Tinseltown, USA   Houston, TX   Cinemark   No   Yes EPT
909, Inc.   Tinseltown, USA   Pflugerville, TX   Cinemark   No   Yes EPT 909,
Inc.   Tinseltown, USA   Pueblo, CO   Cinemark   No   Yes EPT Aliso Viejo, Inc.
  Aliso Viejo 20   Aliso Viejo, CA   Regal   No   Yes EPT Arroyo, Inc.   Arroyo
Grande Stadium 10   Arroyo Grande, CA   Regal   No   Yes EPT Auburn, Inc.  
Auburn Stadium 10   Auburn, CA   Regal   No   Yes EPT Biloxi, Inc.   The Grand
18   D’Iberville, MS   VSS Southern Holdings   No   Yes EPT Boise, Inc.   Boise
Stadium 21   Boise, ID   Regal   No   Yes EPT Chattanooga, Inc.   East Ridge 18
  Chattanooga, TN   AMC   No   Yes EPT Columbiana, Inc.   Columbiana Grande 14  
Columbia, SC   Regal   No   Yes EPT Concord II, LLC   Adelaar casino land  
Kiamesha Lake, NY   Montreign Operating Company   No   Yes EPT Dallas, LLC  
Grand 24   Dallas, TX   Studio Movie Grill & Other Retail   No   Yes EPT Davie,
Inc.   Paradise 24   Davie, FL   Cinemark   No   Yes EPT Deer Valley, Inc.  
Deer Valley 30   Phoenix, AZ   AMC   No   Yes EPT DownREIT II, Inc.   Houston
Studio 30   Houston, TX   AMC   No   Yes EPT DownREIT II, Inc.   Lennox 24  
Columbus, OH   AMC   No   Yes EPT DownREIT II, Inc.   Mission Valley 20   San
Diego, CA   AMC   No   Yes EPT DownREIT II, Inc.   Ontario Mills 30   Ontario,
CA   AMC   No   Yes

 

S-3 – 10



--------------------------------------------------------------------------------

Entity

 

Name

 

Location

 

Operator/Tenant

 

Secured
Indebtedness/

Amount4

 

Initial

Eligible

Real

Estate

EPT DownREIT II, Inc.   West Olive 16   Creve Coeur, MO   AMC   No   Yes EPT
DownREIT II, Inc.   Huebner Oaks   San Antonio, TX   Regal   No   Yes EPT
DownREIT II, Inc.   Star Cinema Miramesa Note   Houston, TX   Star Cinema Grill
  No   Yes EPT Firewheel, Inc.   Firewheel 18   Garland, TX   AMC   Bear
Stearns; $12,817,201.28   No EPT First Colony, Inc.   First Colony 24   Sugar
Land, TX   AMC   No   Yes EPT Fontana, LLC   Mentorship Academy of Digital Arts
  Baton Rouge, LA   Charter School Development Co   No   Yes EPT Fresno, Inc. /
  Manchester Stadium 16   Fresno, CA   Regal   No   Yes EPT Gulf Pointe, Inc.  
Gulf Pointe 30   Houston, TX   AMC   No   Yes EPT Hamilton, Inc.   Hamilton 24  
Hamilton, NJ   AMC   No   Yes EPT Hattiesburg, Inc.   The Grand 18  
Hattiesburg, MS   VSS Southern Holdings   No   Yes EPT Huntsville, Inc.   Valley
Bend 18   Huntsville, AL   AMC   No   Yes EPT Hurst, Inc.   North East Mall 18  
Hurst, TX   Cinemark   No   Yes EPT Indianapolis, Inc.   Washington Square 12  
Indianapolis, IN   AMC   No   Yes EPT Kalamazoo, Inc.   Cityplace 14  
Kalamazoo, MI   AMC   No   Yes EPT Lafayette, Inc.   Lafayette Grand 16  
Lafayette, LA   VSS Southern Holdings   No   Yes EPT Lawrence, Inc.   Southwind
12   Lawrence, KS   Regal   No   Yes EPT Leawood, Inc.   Leawood Town Center 20
  Leawood, KS   AMC   No   Yes EPT Little Rock, Inc.   Colonel Glenn 18   Little
Rock, AR   Cinemark   No   Yes EPT Macon, Inc.   Macon Cinema 16   Macon, GA  
VSS Southern Holdings   No   Yes EPT Mad River, Inc.   Mad River Mountain  
Zanesville, OH   Peak Resorts   No   Yes EPT Manchester, Inc.   Manchester
Stadium 16   Fresno, CA   Regal   No   Yes EPT Melbourne, Inc.   Avenue 16  
Melbourne, FL   AMC   No   Yes EPT Mesa, Inc.   Mesa 24   Mesa, AZ   AMC   No  
Yes EPT Mesquite, Inc.   Mesquite 30   Mesquite, TX   AMC   No   Yes EPT
Modesto, Inc.   Modesto Stadium 10   Modesto, CA   Regal   No   Yes EPT Mount
Snow, Inc.   Mount Snow   West Dover, VT   Peak Resorts   No   Yes EPT New
England, LLC   Merrimack 12   Merrimack, NH   Cinemagic   No   Yes EPT Nineteen,
Inc.   Ritz Center 16   Voorhees, NJ   AMC   No   Yes EPT Nineteen, Inc.  
Stonybrook 20   Louisville, KY   AMC   No   Yes EPT Nineteen, Inc.   Ann Arbor  
Ypsilanti, MI   Cinemark   No   Yes EPT Nineteen, Inc.   Buckland Hills  
Manchester, CT   Cinemark   No   Yes EPT Nineteen, Inc.   Centreville 12  
Centreville, VA   Cinemark   No   Yes EPT Nineteen, Inc.   Davenport 18  
Davenport, IA   Cinemark   No   Yes EPT Nineteen, Inc.   Fairfax Corner  
Fairfax, VA   Cinemark   No   Yes

 

S-3 – 11



--------------------------------------------------------------------------------

Entity

 

Name

 

Location

 

Operator/Tenant

 

Secured
Indebtedness/

Amount4

 

Initial

Eligible

Real

Estate

EPT Nineteen, Inc.   Flint West 14   Flint, MI   Cinemark   No   Yes EPT
Nineteen, Inc.   Hazlet 12   Hazlet , NJ   Cinemark   No   Yes EPT Nineteen,
Inc.   Huber Heights 16   Huber Heights, OH   Cinemark   No   Yes EPT Nineteen,
Inc.   North Haven 12   North Haven, CT   Cinemark   No   Yes EPT Nineteen, Inc.
  Preston Crossings 16   Okolona, KY   Cinemark   No   Yes EPT Nineteen, Inc.  
The Greene 14   Beaver Creek, OH   Cinemark   No   Yes EPT Nineteen, Inc.   West
Springfield 15   West Springfield, MA   Cinemark   No   Yes EPT Nineteen, Inc.  
Western Hills 14   Cincinnati, OH   Cinemark   No   Yes EPT Oakview, Inc.  
Oakview Plaza 24   Omaha, NE   AMC   No   Yes EPT Pensacola, Inc.   Bayou 15  
Pensacola, FL   AMC   No   Yes EPT Pompano, Inc.   Pompano 18   Pompano Beach,
FL   AMC   No   Yes EPT Raleigh Theatres, Inc.   Raleigh 16   Raleigh, NC  
Cinemark   No   Yes EPT Ski Properties, Inc.   Camelback Resort   Tannersville,
PA   CBH20 & CBK Lodge   No   Yes EPT Ski Properties, Inc.   WISP Resort  
McHenry, MD   Everbright Pacific   No   Yes EPT Ski Properties, Inc.   OZ Ski
Resort Holdings   New York, NY   Och-Ziff Real Estate   No   Yes EPT Ski
Properties, Inc.   Wintergreen Ski Resort   Wintergreen, VA   Pacific Group
Resorts   No   Yes EPT Ski Properties, Inc.   Alpine Valley   Chesterland, OH  
Peak Resorts   No   Yes EPT Ski Properties, Inc.   Boston Mills/Brandywine  
Peninsula, OH   Peak Resorts   No   Yes EPT Ski Properties, Inc.   Hunter
Mountain   Hunter, NY   Peak Resorts   No   Yes EPT Ski Properties, Inc.   Jack
Frost/Big Boulder   Blakeslee, PA   Peak Resorts   No   Yes EPT Ski Properties,
Inc.   Northstar Ski   Northstar, CA   Vail Resorts   No   Yes EPT Ski
Properties, Inc.   Northstar Village   Northstar, CA   Vail Resorts   No   Yes
EPT Slidell, Inc.   Slidell Grand 16   Slidell, LA   VSS Southern Holdings   EPT
Slidell, Inc. Project Series 2007B (Go Zone) bonds; $10,635,000   No EPT South
Barrington, Inc.   South Barrington   Barrington, IL   AMC   No   Yes EPT Twin
Falls, LLC   Cinema West Twin Falls   Twin Falls, ID   Cinema West   No   Yes
EPT Virginia Beach, Inc.   Beach Cinema Bistro   Virginia Beach, CA   Beach
Cinema Bistro   No   Yes EPT Waterparks, Inc.   Schlitterbahn Vacation Village  
Kansas City, KS   Schlitterbahn   No   Yes EPT Waterparks, Inc.   Schlitterbahn
Vacation Village   New Braunfels, TX   Schlitterbahn   No   Yes EPT Waterparks,
Inc.   Schlitterbahn Vacation Village   South Padre, TX   Schlitterbahn   No  
Yes EPT Wilmington, Inc.   Mayfaire 16   Wilmington, NC   Regal   No   Yes Flik,
Inc.   Clearview   Metairie, LA   AMC   No   Yes Flik, Inc.   Elmwood   Harahan,
LA   AMC   No   Yes

 

S-3 – 12



--------------------------------------------------------------------------------

Entity

 

Name

 

Location

 

Operator/Tenant

 

Secured
Indebtedness/

Amount4

 

Initial

Eligible

Real

Estate

Flik, Inc.   Forum   Sterling Heights, MI   AMC   No   Yes Flik, Inc.   Hammond
  Hammond, LA   AMC   No   Yes Flik, Inc.   Hoffman   Alexandria, VA   AMC   No
  Yes Flik, Inc.   Houma   Houma, LA   AMC   No   Yes Flik, Inc.   Livonia  
Livonia, MI   AMC   No   Yes Flik, Inc.   Olathe Studio   Olathe, KS   AMC   No
  Yes Flik, Inc.   Westbank   Harvey, LA   AMC   No   Yes Flik, Inc.   Woodridge
  Woodridge, IL   AMC   No   Yes Flik, Inc.   Starlight 20   Tampa, FL   AMC  
No   Yes Flik, Inc.   Crossroads 20   Cary, NC   Regal   No   Yes Flik, Inc.  
Cherrydale 16   Greenville, SC   Regal & Other Retail   No   Yes Flik, Inc.  
Woodridge land parcel   Woodridge, IL   vacant   No   No Kanata Entertainment
Holdings Inc. (as nominee for EPR North Properties LP)   Kanata Centrum  
Kanata, ON   Landmark of Canada   No   Yes Megaplex Four, Inc.   Cantera Retail
  Warrenville, IL   Other Retail   No   Yes Megaplex Four, Inc.   Gulf Pointe
Retail   Houston, TX   Other Retail   No   Yes Megaplex Four, Inc.   Mesquite
Retail   Dallas, TX   Other Retail   No   Yes Megaplex Four, Inc.   Powder
Springs Retail   Austell, GA   Other Retail   No   Yes Megaplex Nine, Inc.  
Hampton Town Center 24   Hampton, VA   AMC   No   Yes Mississauga Entertainment
Holdings Inc. (as nominee for EPR North Properties LP)   Mississauga Centrum  
Mississauga, ON   Cineplex   No   Yes New Roc Associates, LP   New Roc Center  
New Rochelle, NY   Regal & Other Retail   No   Yes Oakville Entertainment
Holdings Inc. (as nominee for EPR North Properties LP)   Oakville Centrum  
Oakville, ON   Cineplex   No   Yes Tampa Veterans 24, LP   Tampa Veterans 24  
Tampa, FL   AMC   No   Yes Westcol Center, LLC   Westminster & Westcol Retail  
Westminster, CO   AMC & Other Retail   No   Yes Whitby Entertainment Holdings
Inc. (as nominee for EPR North Properties LP)   Whitby Centrum   Whitby, ON  
Landmark of Canada   No   Yes

 

(ii) Unencumbered Pool.

The property indicated with a “Yes” under the column above entitled “Initial
Eligible Real Estate”.

 

 

S-3 –13



--------------------------------------------------------------------------------

EXISTING INDEBTEDNESS OF THE COMPANY AND ITS SUBSIDIARIES

(Indebtedness amounts as of June 30, 2017)

 

1. Indebtedness of the Company under the Bank Credit Agreement, the outstanding
principal balance of which is $350,000,000. Unsecured.

 

2. Indebtedness of the Company under the Bonds (which are publicly traded)
consisting of the Company’s 7.75% Notes due 2020, the outstanding principal
balance of which is $250,000,000. Unsecured.

 

3. Indebtedness of the Company under the Bonds (which are publicly traded)
consisting of the Company’s 5.75% Notes due 2022, the outstanding principal
balance of which is $350,000,000. Unsecured.

 

4. Indebtedness of the Company under the Bonds (which are publicly traded)
consisting of the Company’s 5.25% Notes due 2023, the outstanding principal
balance of which is $275,000,000. Unsecured.

 

5. Indebtedness of the Company under the Bonds (which are publicly traded)
consisting of the Company’s 4.50% Notes due 2025, the outstanding principal
balance of which is $300,000,000. Unsecured.

 

6. Indebtedness of the Company under the Bonds (which are publicly traded)
consisting of the Company’s 4.75% Notes due 2026, the outstanding principal
balance of which is $450,000,000. Unsecured.

 

7. Indebtedness of the Company under the Bonds (which are publicly traded)
consisting of the Company’s 4.50% Notes due 2027, the outstanding principal
balance of which is $450,000,000. Unsecured.

 

8. Indebtedness identified as Secured Indebtedness in Schedule 5.10, the
outstanding principal balance of which is as indicated in such Schedule. Such
Indebtedness constitutes Indebtedness of the applicable Subsidiary indicated in
Schedule 5.10 and, except for any Bad Boy Guaranty, not of the Company or any
other Subsidiary (except as otherwise provided below with respect to the
Indebtedness identified in Section 9(a) below). The Indebtedness identified as
Secured Indebtedness in Schedule 5.10 is generally secured by a Lien on the real
estate and any other assets of the Subsidiary liable for such Indebtedness.

 

9. The Company has guaranteed the following indebtedness:

 

  (a) EPR Go Zone Holdings, LLC bonds; theaters in New Iberia, Lafayette and
Slidell, LA; principal amount guaranteed equals $24,995,000;

SCHEDULE 4

(to First Amendment to EPR Properties Note Purchase Agreement)

 



--------------------------------------------------------------------------------

  (b) Canal Place bonds; Canal Place theatre in New Orleans, LA; principal
amount guaranteed equals $3,685,000;

 

  (c) Canal Place bonds; Canal Place theatre in New Orleans, LA; principal
amount guaranteed equals $2,500,000;

 

  (d) Esplanade bonds; Esplanade Mall theatre in Kenner, LA; principal amount
guaranteed equals $14,245,302;

 

  (e) Esplanade bonds; Esplanade Mall theatre in Kenner, LA; principal amount
guaranteed equals $2,498,733; and

 

  (f) Esplanade renovation loan; Esplanade Mall theatre in Kenner, LA; principal
amount guaranteed equals $2,000,000.

The above guaranteed Indebtedness is not secured by a Lien on any assets of the
Company or any Subsidiary and no Subsidiary is liable with respect to such
guaranteed Indebtedness, except that the Indebtedness described in Section 9(a)
above is guaranteed by (i) EPT Slidell, Inc., which guaranty is secured by a
mortgage lien on its ground lease interest in property located in Slidell, LA,
and (ii) Go to the Show, LLC, which guaranty is secured by a mortgage lien on
its ground lease interest in property located in LaFayette, LA. Also, Go to the
Show, LLC has pledged certain tendered bonds to secure its liability to a letter
of credit issuer in connection with the Indebtedness described in Section 9(a)
above. Further, EPT Slidell, Inc. and Go to the Show, LLC have issued certain
unsecured environmental and Americans with Disabilities Act indemnities with
respect to the Indebtedness described in Section 9(a) above.

The Indebtedness described in Section 9(a) above is also identified as secured
Indebtedness in Schedule 5.10.

 

10. Unsecured intercompany Indebtedness permitted under Section 10.7(f) of the
Note Purchase Agreement.

 

S-4 – 2



--------------------------------------------------------------------------------

ELIGIBLE REAL ESTATE REPRESENTATIONS

(a) All of the Unencumbered Properties are in good condition and working order
subject to ordinary wear and tear and casualty and condemnation permitted by the
Agreement. All of the other Real Estate of the Company and its Subsidiaries is
in good condition and working order subject to ordinary wear and tear and
casualty and condemnation permitted by the Agreement, except where such failure
would not have a Material Adverse Effect. Such Real Estate (including any
property encumbered by an EPR Senior First Mortgage), and the use and operation
thereof, is in material compliance with all applicable zoning, building codes
and other applicable governmental regulations, except where such non-compliance
would not have a Material Adverse Effect. There are no unpaid or outstanding
real estate or other taxes or assessments on or against any of the Unencumbered
Properties which are payable by the Company or any of its Eligible Subsidiaries
or any mortgagor under any EPR Senior First Mortgage (except only real estate or
other taxes or assessments, that are not yet delinquent or are being protested
as permitted by this Agreement or the applicable Leases). There are no unpaid or
outstanding real estate or other taxes or assessments on or against any other
property of the Company or any of its Subsidiaries or on any property encumbered
by an EPR Senior First Mortgage which are payable by any of such Persons in any
material amount (except only real estate or other taxes or assessments, that are
not yet delinquent or are being protested as permitted by the Agreement), except
to the extent such non-payment would not have a Material Adverse Effect. There
are no pending eminent domain proceedings against any property of the Company or
any its Subsidiaries or any of the property encumbered by an EPR Senior First
Mortgage or any part thereof, and, to the knowledge of the Company, no such
proceedings are presently threatened by any taking authority which may
individually or in the aggregate have any Material Adverse Effect. None of the
property of the Company or its Subsidiaries or any of the property encumbered by
an EPR Senior First Mortgage is now damaged as a result of any fire, explosion,
accident, flood or other casualty in any manner which individually or in the
aggregate would have any Material Adverse Effect.

(b) If the Unencumbered Property and improvements are located in a special flood
hazard area designated as such by the Director of the Federal Emergency
Management Agency, such Unencumbered Property and improvements are and will
continue to be covered by special flood insurance under the National Flood
Insurance Program.

(c) None of the Company or any Subsidiary is the mortgagor under any mortgage,
deed of trust, or similar instrument encumbering (1) the Unencumbered Property
or (2) the Equity Interests in the Subsidiary which, directly or indirectly,
owns, leases or has a mortgage interest in such Unencumbered Property or the
Equity Interests in any Person which owns any Equity Interests in such
Subsidiary.

(d) Except with respect to that encumbered by an EPR Senior First Mortgage, the
Unencumbered Property has not been sold, mortgaged or underwritten to obtain
financing (whether or not such financing constitutes Indebtedness) under any
financing arrangement other than, in the case of underwriting only, other
financing permitted under the Agreement.

EXHIBIT ERE

(to First Amendment to EPR Properties Note Purchase Agreement)

 



--------------------------------------------------------------------------------

(e) All material certificates of occupancy have been obtained and shall be
maintained with respect to the Unencumbered Property.

(f) The Unencumbered Property is a Real Estate asset for which the Company or
the applicable Subsidiary has conducted its customary due diligence and review,
including inspection of the Real Estate, and such customary due diligence and
review have not revealed facts that would adversely affect the value of the Real
Estate.

(g) Except with respect to that encumbered by an EPR Senior First Mortgage, the
Company or an Eligible Subsidiary, as applicable, holds good and marketable fee
simple title to or a valid and subsisting leasehold interest in each parcel of
Unencumbered Property, and has obtained a title policy with respect thereto,
subject only to the Permitted Liens, a copy of which such title policy shall be
made available to the Purchasers and the holders of the Notes upon request
therefor.

(h) The Company has complied with all other applicable conditions set forth in
the Agreement with respect to inclusion and retention of the Real Estate as an
Unencumbered Property.

 

 

E-ERE – 2